Exhibit 10.2

EXECUTION VERSION

SECOND AMENDED AND RESTATED ASSET PURCHASE AGREEMENT

dated April 13, 2012

among

BGC PARTNERS, INC.,

as Buyer,

and

GRUBB & ELLIS COMPANY

and

THE SUBSIDIARIES OF GRUBB & ELLIS COMPANY THAT ARE SIGNATORIES

HERETO,

as Sellers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I ASSET PURCHASE

     1   

1.1

    

Purchase and Sale of Assets

     1   

1.2

    

Assumption of Liabilities

     2   

1.3

    

Purchase Price

     2   

1.4

    

Closing

     3   

1.5

    

Assumption and Assignment of Contracts; Cure Costs; Designation of Acquired
Assets

     4   

1.6

    

Absolute Sale

     8   

1.7

    

Further Assurances

     8   

ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLERS

     8   

2.1

    

Organization

     9   

2.2

    

Authorization of Transaction

     9   

2.3

    

Noncontravention

     9   

2.4

    

Tax Matters

     10   

2.5

    

Ownership and Condition of Assets

     10   

2.6

    

Intellectual Property

     10   

2.7

    

Contracts

     11   

2.8

    

Permits

     12   

2.9

    

Employees

     12   

2.10

    

Employee Benefits

     14   

2.11

    

[Intentionally Omitted]

     14   

2.12

    

Legal Compliance

     14   

2.13

    

Real Property

     15   

2.14

    

Insurance

     15   

2.15

    

Brokers’ Fees

     15   

2.16

    

No Other Representations

     15   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER

     15   

3.1

    

Organization and Power

     16   

3.2

    

Authorization of the Transaction

     16   

3.3

    

Noncontravention

     16   

3.4

    

Legal Proceedings

     16   

3.5

    

Brokers’ Fees

     16   

3.6

    

Good Faith Purchaser

     16   

ARTICLE IV PRE-CLOSING COVENANTS

     16   

4.1

    

Closing Efforts

     16   

4.2

    

Governmental and Third-Party Notices and Consents

     17   

4.3

    

Bankruptcy Covenants

     18   

4.4

    

Operation of Business

     19   

4.5

    

New Buyer Employees

     19   

 

i



--------------------------------------------------------------------------------

4.6

    

Updated Lists and Disclosure Schedule

     22   

4.7

    

Access to Information

     22   

4.8

    

Notice

     22   

4.9

    

Notifications

     22   

4.10

    

Competitive Bid Procedures

     22   

4.11

    

Termination Fee and Expense Reimbursement

     22   

4.12

    

Director and Officer Liability Indemnification

     23   

ARTICLE V CONDITIONS TO CLOSING

     24   

5.1

    

Condition to Obligations of Each Party

     24   

5.2

    

Conditions to Obligations of Buyer

     24   

5.3

    

Conditions to Obligations of Sellers

     25   

ARTICLE VI POST-CLOSING COVENANTS

     26   

6.1

    

Proprietary Information.

     26   

6.2

    

[Intentionally Omitted]

     27   

6.3

    

Tax Matters

     27   

6.4

    

Sharing of Data

     28   

6.5

    

Cooperation in Legal Proceedings

     28   

6.6

    

Collection of Acquired Receivables

     29   

6.7

    

COBRA Continuation Coverage

     29   

6.8

    

Employee Liability Claims

     30   

6.9

    

Employee Withholding

     31   

6.10

    

Intellectual Property Matters

     31   

6.11

    

Causes of Action

     31   

ARTICLE VII TERMINATION

     32   

7.1

    

Termination of Agreement

     32   

7.2

    

Effect of Termination

     33   

ARTICLE VIII DEFINITIONS

     34   

ARTICLE IX MISCELLANEOUS

     46   

9.1

    

Publicity and Disclosures

     46   

9.2

    

No Third Party Beneficiaries

     47   

9.3

    

Entire Agreement

     47   

9.4

    

Succession and Assignment

     47   

9.5

    

Counterparts and Facsimile Signature

     47   

9.6

    

Headings

     47   

9.7

    

Notices

     48   

9.8

    

Governing Law

     48   

9.9

    

Amendments and Waivers

     48   

9.10

    

Severability

     48   

9.11

    

Expenses

     49   

9.12

    

Submission to Jurisdiction

     49   

9.13

    

Survival of Representations

     49   

9.14

    

Construction

     50   

 

ii



--------------------------------------------------------------------------------

Schedules

Schedule 1.1(a) - Acquired Assets

Part A – Assigned Contracts

Part B – Other Acquired Property

Schedule 1.1(b) - Excluded Assets

Schedule 1.5 -      Identified Contracts

Schedule 4.5(c) - Actions With Respect to Employees

Schedule 5.2(k) - Closing Consents and Approvals

Schedule 8 -         Permitted Liens

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED ASSET PURCHASE AGREEMENT

This Second Amended and Restated Asset Purchase Agreement (this “Agreement”) is
entered into as of March 27, 2012 by and among BGC Partners, Inc., a Delaware
corporation (“Buyer”), on the one hand, and Grubb & Ellis Company, a Delaware
corporation (“Seller Parent”), and the undersigned direct and indirect
subsidiaries of Seller Parent (the “Other Sellers” and collectively with Seller
Parent, “Sellers”). Capitalized terms used in this Agreement shall have the
meanings ascribed to them in ARTICLE VIII.

WHEREAS, the Buyer and Sellers are parties to that certain Asset Purchase
Agreement, dated as of March 2, 2012 (the “Original APA”), which was amended and
restated by that certain Amended and Restated Asset Purchase Agreement, dated as
of March 7, 2012 (the “Amended and Restated APA”);

WHEREAS, the Buyer and Sellers desire to amend and restate the Amended and
Restated APA in its entirety as set forth in this Agreement;

WHEREAS, upon and subject to the terms and conditions of this Agreement, Sellers
desire to sell, transfer, convey and assign to Buyer and Buyer desires to
purchase from Sellers, the Acquired Assets, and Buyer desires to assume from
Sellers the Assumed Liabilities;

WHEREAS, on February 20, 2012 (the “Filing Date”), Seller Parent and the Other
Sellers have filed voluntary petitions for relief under Chapter 11 of Title 11
of the United States Code in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”) (Jointly Administered Case
No. 12-10685) (the “Chapter 11 Case”); and

WHEREAS, the Parties contemplate that the Acquired Assets will be sold,
transferred, conveyed and assigned to Buyer pursuant to 11 U.S.C. §§ 363 and 365
as set forth in this Agreement and in accordance with the Approval Order entered
in the Chapter 11 Case.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and undertakings herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows.

ARTICLE I

ASSET PURCHASE

1.1 Purchase and Sale of Assets.

(a) Upon and subject to the terms and conditions of this Agreement, each Seller
agrees to sell, transfer, convey, assign and deliver, and hereby sells,
transfers, conveys, assigns and delivers to Buyer, and Buyer agrees to purchase,
and hereby purchases at the Closing, for the consideration specified in
Section 1.3, all of Sellers’ right, title and interest in, to and under the
Acquired Assets existing as of the Closing regardless of whether any of such
Acquired Assets existed before, on or after the commencement of the Chapter 11
Case.



--------------------------------------------------------------------------------

(b) Notwithstanding Section 1.1(a), the Acquired Assets shall not include the
Excluded Assets.

1.2 Assumption of Liabilities.

(a) Upon and subject to the terms and conditions of this Agreement, Buyer shall
assume and become responsible for, from and after the Closing, only the Assumed
Liabilities. The assumption of the Assumed Liabilities by Buyer shall not
enlarge any rights of third parties under Contracts or arrangements with Buyer
or Sellers and nothing herein shall prevent any party from contesting in good
faith with any third party any Assumed Liability.

(b) Notwithstanding Section 1.2(a) or any other provision of this Agreement to
the contrary, Buyer shall not assume or otherwise become responsible or liable
for, and Sellers shall remain liable for, any and all Retained Liabilities. The
Retained Liabilities shall include all claims and alleged claims in the Chapter
11 Case; provided, however, that nothing herein shall grant or create any rights
in favor of the holders of Retained Liabilities or create any priority to right
of payment. It is expressly understood and agreed that the Parties intend that
none of Buyer nor any Affiliate of Buyer, individually or collectively, shall be
considered to be a successor to Sellers or to any Seller by reason of any theory
of law or equity and that none of Buyer nor any Affiliate of Buyer, individually
or collectively, shall have any liability of any Seller or any of its
Subsidiaries except for the Assumed Liabilities.

1.3 Purchase Price. The aggregate consideration (the “Purchase Price”) for the
Acquired Assets shall be (a) a credit bid of $30,029,055.70, constituting all
amounts outstanding, as of February 20, 2012, under that certain Credit
Agreement, dated as of April 15, 2011, among Grubb & Ellis Management Services,
Inc., as borrower, Seller Parent, as parent guarantor, and BGC Note Acquisition
Co., L.P., as successor to the lenders party thereto (the “Prepetition Credit
Agreement”) and any additional amounts accruing under the Prepetition Credit
Agreement prior to closing (collectively, the “Prepetition Secured
Obligations”); (b) a credit bid of all amounts outstanding under that certain
Senior Secured Super Priority Debtor in Possession Credit Agreement, dated as of
February 24, 2012, among Seller Parent, Grubb & Ellis Management Services, Inc.,
the other borrowers named therein, the guarantors named therein and BGC Note
Acquisition Co., L.P. as the lender (as amended from time to time, the “DIP
Credit Agreement”) as of the Closing; (c) the amount of any Cure Costs paid by
the Buyer, (d) the assumption by Buyer at the Closing of the Assumed
Liabilities, (e) a cash amount determined as follows: (i) $16,000,000 in cash so
long as the Approval Order in form and substance satisfactory to Buyer is
entered by the Bankruptcy Court on or before March 27, 2012, and
(ii) $14,000,000 in cash if the Approval Order in form and substance
satisfactory to Buyer is not entered by the Bankruptcy Court on or before
March 27, 2012, (the “Closing Cash Purchase Price”), provided that the Closing
Cash Purchase Price shall not be reduced as set forth in clause (e)(ii), if and
solely to the extent that the delay in the entry of the Approval Order is the
result of actions of Buyer intended by Buyer to cause such delay, and (f) the
amount payable to Sellers pursuant to Section 6.11 (the “Deferred Cash Purchase
Price”). The Purchase Price shall be satisfied as set forth in
Section 1.4(b)(viii).

 

2



--------------------------------------------------------------------------------

1.4 Closing.

(a) The Closing shall take place at the offices of Goodwin Procter LLP at 620
Eighth Avenue, New York, New York 10018 commencing at 9:00 a.m. local time on
the second Business Day after the satisfaction or waiver of all the conditions
set forth in ARTICLE V (other than those conditions that by their terms are to
be satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions) or such other date and time as may be mutually agreeable to the
Parties (the “Closing Date”).

(b) At the Closing:

(i) all Acquired Assets shall be sold, transferred, conveyed, assigned and
delivered, as applicable, to Buyer;

(ii) each Seller shall execute and deliver to Buyer a bill of sale, upon
reasonable and customary terms mutually agreed upon by Buyer and Seller Parent,
and such other instruments of conveyance as Buyer may reasonably request in
order to effect the sale, transfer, conveyance and assignment to Buyer of valid
ownership of and good title to, or valid rights to use, the Acquired Assets
being transferred at the Closing;

(iii) Buyer and each Seller shall execute and deliver to each other an
instrument of assignment and assumption, upon reasonable and customary terms
mutually agreed upon by Buyer and Seller Parent, with respect to all Assigned
Contracts and Assumed Liabilities being assumed at the Closing;

(iv) each Seller shall execute and deliver to Buyer intellectual property
assignments, upon reasonable and customary terms mutually agreed upon by Buyer
and Seller Parent in order to effect the sale, transfer, conveyance and
assignment to Buyer of valid ownership of and good title to, or valid rights to
use, the Seller Intellectual Property Assets;

(v) Sellers shall deliver or cause to be delivered a copy of the Approval Order;

(vi) each Seller, on behalf of itself and its Subsidiaries, shall execute and
deliver to Buyer an irrevocable release, in form and substance satisfactory to
Buyer, pursuant to which each of such Seller and its Subsidiaries releases from
their respective employment, confidentiality, non-compete, non-solicitation and
similar obligations (but not any payment or repayment obligations which
constitute Acquired Assets) each New Buyer Employee (collectively, the “Released
Employees”), and any such release shall be enforceable by such Seller and its
Subsidiaries, and by Buyer and by the applicable Released Employee.
Notwithstanding anything set forth herein to the contrary, the releases
described in this Section 1.4(b)(vi) shall not include releases of covenants not
to disclose confidential information of Sellers or any of their clients to any
Person other than Buyer or any Affiliate of Buyer;

(vii) Sellers shall transfer to Buyer all the books, records, files and other
data (or copies thereof) within the possession or control of a Seller relating
to the Acquired Assets, and Sellers shall be permitted to retain a copy of any
such materials that are transferred to Buyer to the extent they relate to
Excluded Assets;

 

3



--------------------------------------------------------------------------------

(viii) Buyer shall satisfy the Purchase Price by (i) delivering to Sellers
payoff letters with respect to the full amounts outstanding under the
Prepetition Credit Agreement and the DIP Credit Agreement reasonably
satisfactory to Buyer and Seller Parent, (ii) the payment of all Cure Costs to
the applicable counterparty to an Assigned Contract, as approved by the
Bankruptcy Court, pursuant to Section 1.5 and (iii) the payment of the Closing
Cash Purchase Price by wire transfer of the immediately available funds, to an
account designated by the Sellers;

(ix) Sellers shall deliver to Buyer certifications that Sellers are not foreign
persons in accordance with the Treasury Regulations under Section 1445 of the
Code; and

(x) Buyer and Sellers shall provide such other customary closing deliverables as
are reasonably necessary and requested by Buyer or Sellers, as applicable.

1.5 Assumption and Assignment of Contracts; Cure Costs; Designation of Acquired
Assets.

(a) The Approval Order shall provide for the assumption by Sellers, and the
assignment to the extent legally capable of being assigned by Sellers to Buyer,
of the Assigned Contracts on the terms and conditions set forth in the remainder
of this Section 1.5, and shall provide for the Designation Deadline as defined
herein. Schedule 1.5 sets forth all of the following Contracts to which Seller
or any Subsidiary of Seller is a party as of the date hereof: (i) all Customer
Contracts; (ii) all Contracts other than Customer Contracts pursuant to which
any amounts are or may be payable to any Seller or any Subsidiary of any Seller;
(iii) all Leases; (iv) all Licenses In; (v) all Licenses Out; (vi) all Contracts
with suppliers and vendors; (vii) all Contracts for the leases of personal
property; (viii) all insurance policies of any Seller (other than Employee
Benefit Plans); (ix) all Contracts with broker affiliates of any Seller; and
(x) any collective bargaining, Union or similar agreements (including any
applicable side letters or memoranda of understanding) (collectively, the
“Identified Contracts”), and any Identified Contract that requires consent
pursuant to Section 365(c)(1) of the Bankruptcy Code (a “Conditional Contract”)
shall be so designated in Schedule 1.5. From and after the date of the Original
APA, as promptly as practicable, but in any case prior to the Designation
Deadline, the Sellers shall update Schedule 1.5 with respect to any Identified
Contract identified or entered into after the date hereof in accordance with the
terms of this Agreement. After the date of the Original APA, and after the
receipt of any update to Schedule 1.5, Buyer shall inform Sellers which, if any,
contracts set forth on Schedule 1.5 or any update thereto Buyer may be
interested in assuming (the “Potential Assigned Contracts”). Within two
(2) Business Days, or as soon as practicable thereafter, after the Buyer
identifies to Sellers any Potential Assigned Contracts, Sellers shall deliver to
Buyer (i) unredacted, complete and accurate copies of each such Potential
Assigned Contract, together with all amendments and material correspondence
related thereto and (ii) the amount of any Cure Costs that may be payable with
respect to any such Potential Assigned Contract. The Potential Assigned
Contracts with respect to which all of the deliveries required by the
immediately preceding sentence have been made, shall be the “Delivered Potential
Assigned Contracts”.

 

4



--------------------------------------------------------------------------------

(b) Buyer shall, two (2) Business Days prior to the date set forth in the
Procedures Order or otherwise established by the Bankruptcy Court as the bid
deadline for an auction on the sale of the Sellers’ assets in accordance with
the Procedures Order (the “Initial Contract Notice Date”), identify such
Potential Assigned Contracts that Buyer has decided will be “Assigned Contracts”
to be assumed and assigned to Buyer on the Closing by providing a list thereof
to Sellers (the “Closing Assigned Contract List”). Up to one (1) Business Day
prior to the Designation Deadline, Buyer may, in its sole discretion, add any
Potential Assigned Contract that was not on the Closing Assigned Contract List
(each, a “Subsequent Contract”) as an “Assigned Contract” to be assumed and
assigned to Buyer, and the applicable Seller shall move in the Bankruptcy Court
to assign any such Subsequent Contract to Buyer as soon as practicable after a
Subsequent Contract has been added as an “Assigned Contract”, and shall assume
and assign to, and Buyer shall accept the assignment of and assume such
Subsequent Contract which shall be deemed to be an Assigned Contract. Any
Contract that is not designated an Assigned Contract pursuant to this
Section 1.5(b) on or prior to (i) the Initial Contract Notice Date, with respect
to facility management Contracts and property management Contracts (in each case
identified as such on Schedule 1.5) that become Delivered Potential Assigned
Contracts no later than a date that is two weeks prior to the Initial Contract
Notice Date, and (ii) one (1) Business Day prior to the Designation Deadline,
with respect to all other Potential Assigned Contracts, shall constitute an
“Excluded Contract”, unless earlier designated by Buyer as an Excluded Contract;
provided, however, that any Lease of real property that is not designated an
Assigned Contract prior to the Designation Deadline shall not become an Excluded
Contract until the expiration of the Lease Designation Deadline. If requested by
the Buyer prior to the Designation Deadline, the Sellers shall file a motion
with the Bankruptcy Court to extend the Designation Deadline. Sellers hereby
appoint Buyer as agent-in-fact for the sole purpose of allowing Buyer to
continue to operate under any Potential Assigned Contract that does not become
either an Assigned Contract or an Excluded Contract on the Closing Date and
until such time as Buyer either designates such Potential Assigned Contract as
an Assumed Contract, or designates that it does not want to have such Contract
assumed and assigned to it or its designee; provided, however, during the period
from the Closing to the date any rejection notice periods required by applicable
law or the Bankruptcy Court expire after the earlier of (X) the Designation
Deadline and (Y) the date such Contract is designated an Excluded Contract,
Buyer shall be responsible for all obligations arising from or in connection
with such Contract and Buyer and Sellers shall cooperate in good faith to work
out a mechanism by which Buyer shall pre-fund any such obligations to the
Sellers at Closing and Sellers shall refund any unused pre-funded amounts to
Buyer promptly after the rejection of any Excluded Contract (the “Pre-Funding
Arrangement”). Sellers shall give rejection notices to counterparties to any
Contract that becomes an Excluded Contract pursuant to this Section 1.5 no later
than one (1) Business Day after any Contract is designated by Buyer or otherwise
becomes an Excluded Contract under this Section 1.5.

(c) Sellers shall not terminate, amend, supplement, modify, waive any rights
under, or create any Security Interest with respect to any Potential Assigned
Contract that has not become an “Excluded Contract” in accordance with
Section 1.5(b), or take any affirmative action not required by the terms
thereof, without the prior written consent of Buyer (not to be unreasonably
withheld or delayed). Notwithstanding anything herein to the contrary, no Seller
shall assume any Contract unless such Contract is designated as an Assumed
Contract under this Section 1.5.

 

5



--------------------------------------------------------------------------------

(d) Within three (3) Business Days of Buyer’s delivery of any notice of
designation of an Identified Contract as a Potential Assigned Contract pursuant
to Section 1.5(a) Sellers shall give notice to the other parties to such
Potential Assigned Contract (i) that such Contract may be assumed and assigned
or rejected in the Chapter 11 Case, (ii) if assumed and assigned, the Cure Costs
with respect thereto, and (iii) that such parties must file any objection to
such assumption and assignment or such Cure Costs by the deadline approved by
the Bankruptcy Court or else waive and be estopped from any objection to such
assumption and assignment or such Cure Costs.

(e) As part of the Approval Motion (or as necessary in one or more separate
motions), Sellers shall request that, by virtue of any Seller providing fourteen
(14) days prior notice consistent with Section 1.5(d), the Bankruptcy Court deem
any non-debtor party to such Contract that does not file an objection with the
Bankruptcy Court during such notice period to have given any required consent to
the assumption of the Contract by the relevant Seller and assignment to Buyer.

(f) In connection with the assumption and assignment to Buyer of any Assigned
Contract that is executory pursuant to this Section 1.5, the Cure Costs, as
determined by the Bankruptcy Court, if any (such amounts, the “Cure Costs”),
necessary to cure all defaults, if any, and to pay all actual or pecuniary
losses that have resulted from such defaults under the Assigned Contracts, shall
be paid by Buyer at Closing or as soon as practicable thereafter; provided that
any applicable Cure Costs with regard to Assigned Contracts listed in the
Closing Assigned Contract List shall be paid by Buyer at the Closing.
Notwithstanding anything herein to the contrary, Buyer shall not be liable for
any Cure Costs to the extent such Cure Costs have not been disclosed to Buyer
prior to Buyer’s written notice designating the Contracts to which such Cure
Costs relate as an Assigned Contract, except to the extent that Buyer has waived
such notice.

(g) For Assigned Contracts subject to Cure Costs, Sellers shall use their
Reasonable Best Efforts to cure all defaults that may exist under any such
Assigned Contracts and that may be cured by performance of the applicable
employees.

(h) Sellers shall use their Reasonable Best Efforts to obtain an order of the
Bankruptcy Court to assign the Assigned Contracts to Buyer on the terms set
forth in this Section 1.5. In the event Sellers are unable to assign any such
Assigned Contract to Buyer pursuant to an order of the Bankruptcy Court, then
the Parties shall use their Reasonable Best Efforts until the Designation
Deadline to obtain, and to cooperate in obtaining, all consents from
Governmental Entities and third parties necessary to assume and assign such
Assigned Contracts to Buyer (the “Necessary Consents”).

(i) To the extent that any consent that is required to assign to Buyer any
Assigned Contract is not obtained by the Closing, each Seller shall, in the
event and to the extent requested by Buyer, with respect to each such Assigned
Contract, from and after the Closing and until the earliest to occur of (x) the
date on which such applicable consent is obtained (which consents the Parties
shall use their Reasonable Best Efforts, and cooperate with each other, to
obtain promptly), and (y) the date on which such Contract is rejected following
the written request of Buyer, use Reasonable Best Efforts during the term of
such Assigned Contract to (i)

 

6



--------------------------------------------------------------------------------

provide to Buyer the benefits under such Assigned Contract, (ii) cooperate in
any reasonable and lawful arrangement (including holding such Contract in trust
for Buyer pending receipt of the required consent) designed to provide such
benefits to Buyer and (iii) use its Reasonable Best Efforts to enforce for the
account of Buyer any rights of such Seller under such Assigned Contract
(including the right to elect to terminate such Assigned Contract in accordance
with the terms thereof upon the written direction of Buyer). Buyer shall
reasonably cooperate with Sellers in order to enable Sellers to provide to Buyer
the benefits contemplated by this Section 1.5(i).

(j) Identified Contracts that become Assigned Contracts shall be set forth on
Schedule 1.1(a) - Part A. Identified Contracts that are Excluded Contracts shall
be set forth on Schedule 1.1(b). Schedule 1.1(a) - Part A shall be updated in
accordance with the terms of this Section 1.5.

(k) Buyer may, from time to time prior to the Closing Date, without effect on
the Purchase Price, by written notice to Seller Parent move assets from Schedule
1.1(a) - Part B to Schedule 1.1(b), and otherwise to add assets to Schedule
1.1(b), and the Schedules shall be updated accordingly.

(l) Lease Designation.

(i) On or prior to the Lease Designation Deadline and pursuant to the terms of
this Section 1.5(l), Buyer shall, in its sole discretion, designate each Lease
an Assumed Contract or an Excluded Contract.

(ii) If Buyer designates a Lease as an Assumed Contract after the Closing, Buyer
shall provide the Sellers written notice of such designation (“Lease Designation
Notice”). Within ten (10) business days of receiving a Lease Designation Notice,
Sellers shall take all requisite actions (including actions required under
Section 363 or Section 365 of the Bankruptcy Code, as applicable) to assume
and/or assign such Lease to Buyer or the designee identified by Buyer in such
Lease Designation Notice.

(iii) Sellers hereby appoint Buyer as agent-in-fact for the sole purpose of
allowing Buyer to continue to operate under the Leases until such time as Buyer
either designates such Lease as an Assumed Contract, or designates that it does
not want to have such Lease assumed and assigned to it or its designee;
provided, however, during the period from the Closing to the earlier of (X) the
Lease Designation Deadline and (Y) the date such Lease is designated an Excluded
Contract, Buyer shall be responsible for all obligations arising from or in
connection with such Lease(s), including the prorated amount of rent in respect
of the period from the date on which the Lease is so designated through the end
of the applicable month.

(iv) Prior to the Lease Designation Deadline, Sellers shall not reject, amend or
modify any Lease that has not been designated by Purchaser an Excluded Contract.

(v) Prior to May 25, 2012, Sellers shall file a motion with the Bankruptcy Court
to extend the deadline to assume the Leases to the latest date permissible under
Section 365(d)(4) of the Bankruptcy Code.

 

7



--------------------------------------------------------------------------------

(m) Transfer of Certain Contracts. Buyer and Sellers shall cooperate to
transition any Contract that becomes an Assigned Contract hereunder, including,
without limitation, with respect to transferring any bank accounts held by
Sellers as agent for the owners under the property management Contracts and
facility management Contracts (in each case as identified as such on
Schedule 1.5).

1.6 Absolute Sale. Subject to the Approval Order, Sellers’ sale, transfer,
conveyance, assignment and delivery of the Acquired Assets to Buyer shall be
free and clear of all liens, claims, encumbrances and other interests, including
Security Interests, of any kind or character, except for the Assumed
Liabilities, and at the Closing, Buyer will become the true and lawful owner of,
and will receive good title to, or (in the case of Acquired Assets that are
licensed to Buyer) valid rights to use, the Acquired Assets, free and clear of
all liens, claims, encumbrances and other interests, including Security
Interests, of any kind or character other than as created by Buyer.

1.7 Further Assurances. At any time and from time to time upon or after the
Closing, at the request of Buyer and without further consideration, but without
any further expenses incurred by Sellers, including but not limited to the need
to retain any employees the Sellers would not otherwise be retaining, Sellers
shall execute and deliver or cause their applicable Subsidiaries to execute and
deliver such other instruments of sale, transfer, conveyance and assignment,
provide such customary transition services, and take such actions as Buyer may
reasonably request to effectively transfer, convey and assign to Buyer on the
terms set forth in this Agreement, and to confirm Buyer’s rights to, title in
and ownership of, the Acquired Assets pursuant to this Agreement, and to place
Buyer in actual possession and operating control of the Acquired Assets,
including requesting third parties to consent to transfer or assignment or to
execute releases.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLERS

Sellers jointly and severally represent and warrant to Buyer that, except as set
forth in the Disclosure Schedule as it may have been updated in accordance with
Section 4.6(b), the statements contained in this ARTICLE II are true and correct
as of the date of the Original APA and will be true and correct as of the
Closing as though made as of the Closing, except to the extent such
representations and warranties are specifically made as of a particular date (in
which case such representations and warranties will be true and correct as of
such date). Sellers jointly and severally represent and warrant to Buyer that,
with respect to additional assets, interests or rights that are initially
designated as Acquired Assets after the date of the Original APA consistent with
Section 1.5, except as set forth in the Disclosure Schedule as it may have been
updated solely with respect to such additional assets, interests or rights
consistent with Section 1.5, the statements contained in this ARTICLE II are
true and correct as of the time such additional assets, interests and rights are
so initially designated and will be true and correct as of the Closing as though
made as of the Closing, except to the extent such representations and warranties
are specifically made as of a particular date (in which case such
representations and warranties will be true and correct as of such date). The
Disclosure Schedule shall be arranged in sections and subsections corresponding
to the numbered and lettered sections and subsections

 

8



--------------------------------------------------------------------------------

contained in this ARTICLE II. The disclosures in any section or subsection of
the Disclosure Schedule shall qualify other sections and subsections in this
ARTICLE II only to the extent it is reasonably apparent from a reading of the
disclosure that such disclosure is applicable to such other sections and
subsections. For purposes of this ARTICLE II, the phrase “to the knowledge of
Sellers” or any phrase of similar import shall be deemed to refer to the
knowledge of the executive officers of each Seller.

2.1 Organization. Each Seller is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization. Each Seller has all requisite corporate or
similar power and authority to own, lease and operate its assets and to carry on
its business as currently conducted. Each Seller is duly authorized to do
business and is in good standing as a foreign corporation in each jurisdiction
where the ownership or operation of the Acquired Assets or the conduct of its
business requires such qualification, except for failures to be so authorized or
be in such good standing, as would not, individually or in the aggregate, have a
Material Adverse Effect.

2.2 Authorization of Transaction. Subject to the Approval Order, (a) each Seller
has all requisite organizational power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which it will be a party and to
perform its obligations hereunder and thereunder; (b) the execution and delivery
by each Seller of this Agreement and the Ancillary Agreements to which it will
be a party and the performance by each Seller of this Agreement and the
Ancillary Agreements to which it will be a party and the consummation by each
Seller of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary organizational action on the part of each
Seller; (c) this Agreement has been duly and validly executed and delivered by
each Seller and constitutes a valid and binding obligation of each Seller,
assuming the due authorization, execution and delivery by Buyer, enforceable
against each Seller in accordance with its terms; and (d) each of the Ancillary
Agreements, upon its execution and delivery by each Seller that will be a party
thereto and assuming the due authorization, execution and delivery by Buyer,
will constitute a valid and binding obligation of the applicable Seller,
enforceable against such Seller in accordance with its terms.

2.3 Noncontravention. Subject to the Procedures Order and the Approval Order,
and except as set forth in Section 2.3 of the Disclosure Schedule, neither the
execution and delivery by any Seller of this Agreement or any of the Ancillary
Agreements to which such Seller will be a party nor the consummation by any
Seller of the transactions contemplated hereby or thereby will (a) conflict with
or violate any provision of the charter, by-laws or governing documents of any
Seller, (b) require on the part of any Seller or any of its Subsidiaries any
notice to or filing with, or any permit, authorization, consent or approval of,
any Governmental Entity, (c) conflict with, result in a breach of, constitute
(with or without due notice or lapse of time or both) a default under, result in
the acceleration of obligations under, create in any Person the right to
terminate, modify or cancel, or require any notice, consent or waiver under, any
Assigned Contract, (d) result in the imposition of any Security Interest upon
any of the Acquired Assets or (e) violate any order, writ, injunction, judgment,
decree or Law applicable to any Seller or any of its Subsidiaries or any of
their properties or assets.

 

9



--------------------------------------------------------------------------------

2.4 Tax Matters.

(a) Except as set forth on Section 2.4 of the Disclosure Schedule, each Seller
has properly filed on a timely basis (taking into account any valid extensions)
all material Tax Returns that it was required to file, and all such Tax Returns
are true, correct and complete. Each Seller has paid on a timely basis all
material Taxes that were due and payable the non-payment of which would result
in a lien. All material Taxes that each Seller was required by Law to withhold
or collect have been duly withheld or collected and, to the extent required,
have been timely remitted to the appropriate Governmental Entity.

(b) No examination or audit of any Tax Return of any Seller by any Governmental
Entity is currently in progress or, to the knowledge of Sellers, threatened or
contemplated the resolution of which would reasonably be expected to result in a
material Tax liability. No Seller has been informed in writing by a Governmental
Entity in a jurisdiction where such Seller does not file a Tax Return that such
Seller is or may be subject to taxation in such jurisdiction.

(c) No Seller is a “foreign person” (as that term is defined in Section 1445 of
the Code).

2.5 Ownership and Condition of Assets. Sellers are the true and lawful owners
of, and have good title to, or have valid right to use, all of the Acquired
Assets, free and clear of all Security Interests other than Permitted Liens. At
Closing, Sellers will convey (or cause to be conveyed) to Buyer good and valid
title to all the Acquired Assets free and clear of all Security Interests (other
than the Assumed Liabilities) in accordance with the Approval Order.

2.6 Intellectual Property.

(a) Section 2.6(a) of the Disclosure Schedule contains a complete and accurate
list of all (i) Patents owned by the Sellers or used or held for use by the
Sellers in the Business (“Seller Patents”), (ii) registered and material
unregistered Marks owned by the Sellers or used or held for use by the Sellers
in the Business (“Seller Marks”) and (iii) registered and material unregistered
Copyrights owned by the Sellers or used or held for use by the Sellers in the
Business (“Seller Copyrights”), (iv) licenses, sublicenses or other agreements
under which any Seller is granted rights by others in Seller Intellectual
Property Assets (“Licenses In”) (other than commercial off the shelf software
which is made available for a total cost of less than $2,000), and (v) licenses,
sublicenses or other agreements under which any Seller has granted rights to
others in Seller Intellectual Property Assets (“Licenses Out”). In the case of
any licenses, sublicenses or other agreements disclosed pursuant to the
foregoing clauses (iv) or (v), Section 2.6(a) of the Disclosure Schedule also
sets forth whether each such license, sublicense or other agreement is exclusive
or non-exclusive.

(b) Except as set forth in Section 2.6(b) of the Disclosure Schedule,

(i) The Seller Intellectual Property Assets assigned to Buyer hereunder
constitutes all of the Intellectual Property Assets necessary for the conduct of
the Ordinary Course of Business. Sellers exclusively own or possess exclusive,
adequate and enforceable rights to use, without payment to a third party, all of
the Seller Marks assigned to Buyer hereunder;

 

10



--------------------------------------------------------------------------------

(ii) to the knowledge of the Sellers, all Seller Marks owned by or exclusively
licensed to the Sellers that have been issued by, or registered with, or the
subject of an application filed with, as applicable, the U.S. Patent and
Trademark Office or the U.S. Copyright Office are currently in compliance with
formal legal requirements (including without limitation, as applicable, payment
of filing, examination and maintenance fees, inventor declarations, proofs of
working or use, timely post-registration filing of affidavits of use and
incontestability, and renewal applications), and, to the knowledge of the
Sellers, all Seller Marks owned by or exclusively licensed to the Sellers are
valid and enforceable;

(iii) there are no pending, or, to the knowledge of the Sellers, threatened
claims against the Sellers alleging that any activity by the Sellers or any
Product of Sellers infringes on or violates (or in the past infringed on or
violated) the rights of others in or to any Intellectual Property Assets (“Third
Party Rights”) or that any of the Seller Intellectual Property Assets is invalid
or unenforceable; there are no settlements, covenants not to sue, consents,
judgments, or orders or similar obligations that: (A) restrict the Sellers’
rights to use any Intellectual Property Assets, (B) restrict the Business, in
order to accommodate a third party’s Intellectual Property Assets, or (C) permit
third parties to use any Seller Intellectual Property Assets;

(iv) to the Sellers’ knowledge, neither any activity of the Sellers nor any
Product of Sellers infringes on or violates (or in the past infringed on or
violated) any Third Party Right;

(v) to the knowledge of the Sellers, no third party is violating or infringing
(or in the past violated or infringed) any of the Seller Intellectual Property
Assets; and

(vi) except as described on Section 2.6(b) of the Disclosure Schedule, there is
no restriction under Privacy Requirements that would limit the use of Personal
Data by Buyer.

2.7 Contracts.

(a) Schedule 1.5 sets forth or as of the Closing Date will set forth a list of
all of the Contracts described in Section 1.5(a)(i) – (x).

(b) Sellers have provided or made available to Buyer, or shall provide or make
available to Buyer within two (2) Business Days after receiving a written
request for such from Buyer, a complete and accurate copy of each Assigned
Contract. Each Assigned Contract is a legal, valid, binding and enforceable
agreement of the Seller party thereto and to the knowledge of Sellers is in full
force and effect. Subject to Section 2.7(b) of the Disclosure Schedule and
except for breaches or defaults that would be fully cured by the Cure Costs, no
Seller nor, to the knowledge of Sellers, any other party, is in breach or
violation of, or default under, any such Assigned Contract, and no event has
occurred, is pending or, to the knowledge of Sellers, is threatened, which,
after the giving of notice, with lapse of time, or otherwise, would constitute a
material breach or default by such Seller or, to the knowledge of Sellers, any
other

 

11



--------------------------------------------------------------------------------

Person under such Assigned Contract. Subject to the Approval Order, each such
Assigned Contract is assignable by the applicable Seller to Buyer without the
consent or approval of any Person, except for those Assigned Contracts that are
also Conditional Contracts and identified as such on Schedule 1.5, and will
continue to be a legal, valid, binding and enforceable agreement of the Seller
party thereto and to the knowledge of Sellers in full force and effect
immediately following the Closing, in accordance with the terms thereof as in
effect immediately prior to the Closing.

2.8 Permits. Section 2.8 of the Disclosure Schedule sets forth a complete and
accurate list of all material Permits held by any Seller. To Sellers’ knowledge,
each such Permit that is included in Acquired Assets is in full force and
effect; the applicable Seller is in compliance in all material respects with the
terms of each such Permit; and, to the knowledge of Sellers, no suspension or
cancellation of such Permit is threatened and there is no basis for believing
that such Permit will not be renewable upon expiration. Subject to the Approval
Order, each such Permit that is included in Acquired Assets is assignable by the
applicable Seller to Buyer without the consent or approval of any party and, to
Sellers’ knowledge, will continue to be in full force and effect immediately
following the Closing as in effect immediately prior to the Closing.

2.9 Employees.

(a) The Sellers have separately provided to Buyer a complete and accurate list
of all of the Business Employees who are, or in the past six (6) months have
been, employed or engaged (whether as employees or Contingent Workers) by any
Seller or any Subsidiary of a Seller in connection with its business, showing
for each such Business Employee: his/her name; the entity by which he/she is
employed; his/her position and title; whether classified as exempt or non-exempt
for wage and hour purposes; whether classified as an employee or independent
contractor; date of hire; city and state of primary employment and regional
office to which assigned; annual base salary; whether paid on a salary, hourly
or commission basis and the actual rates of compensation (including applicable
commission rates and any applicable draws or advances), bonus eligibility or
potential; severance eligibility or potential; current accrued balance of (and
liabilities of Sellers, and/or their Subsidiaries for) vacation, sick pay and
other paid time off and rate of accrual; whether represented by a Union (and if
so, which one); status (i.e., active or inactive and, if inactive, the type of
leave and estimated duration and return date). To the extent the Sellers, or any
of its or their Subsidiaries have engaged or employed independent contractors,
or other consultants, temporary employees, leased employees or other servants or
agents engaged by or used with respect to its business and classified as other
than employees or compensated other than through wages paid through payroll and
reported on a form W-2 (“Contingent Workers”), the Sellers and their
Subsidiaries have properly classified and treated them in accordance with all
applicable Laws and for purposes of all employee benefit plans and perquisites.
As of the date of the Original APA, to the knowledge of Sellers, no Business
Employee or group of Business Employees has provided any Seller or Subsidiary of
any Seller with written notice of any plans to terminate employment with a
Seller or any Subsidiary (other than for the purpose of accepting employment or
engagement with Buyer).

(b) There is no labor strike, picketing, labor dispute, slowdown, stoppage or
any similar concerted interference with normal operations or lockout pending or,
to the

 

12



--------------------------------------------------------------------------------

knowledge of Sellers, threatened against the business of, or any property or
facility managed by, Sellers or any Subsidiary. Except as set forth on
Section 2.9(b) of the Disclosure Schedule, none of the Sellers or any Subsidiary
of a Seller has any duty to bargain with any union or labor organization or
other person or entity purporting to act as exclusive bargaining representative
(“Union”) of any Business Employees with respect to wages, hours or other terms
and conditions of employment of any Business Employee.

(c) Except as set forth on Section 2.9(c) of the Disclosure Schedule, there are
no actions, suits, claims, labor disputes or grievances pending, or, to the
knowledge of Sellers, threatened or reasonably anticipated relating to any
labor, labor practices, labor relations, labor organizing, retaliation, safety
or discrimination matters involving any Business Employee, relating to his or
her capacity as such, including charges, claims, complaints or grievances of
unfair labor practices, retaliation or discrimination. Except as set forth on
Section 2.9(c) of the Disclosure Schedule, there has been no Legal Proceeding
pending, or to the knowledge of Sellers threatened in writing, during the twelve
(12) months immediately preceding the date of the Original APA that involved any
claim or allegation that any Business Employee, in his or her capacity as such,
or any Seller or Subsidiary of a Seller, with respect to any Business Employee,
violated any Law with respect to labor, labor relations, labor practices, labor
organizing, retaliation, safety or discrimination or employment matters. No
Seller or any Subsidiary of a Seller has engaged in any unfair labor practices
within the meaning of the National Labor Relations Act or any other similar Law.
To the extent required by applicable Law or agreement, the Sellers and each
Subsidiary of a Seller has satisfied any and all labor bargaining obligations
(including any and all effects bargaining) with, and all obligations to provide
notice to, any applicable Union or labor organization in connection with the
Chapter 11 Case or the transactions contemplated by this Agreement.

(d) The Sellers and their Subsidiaries are and heretofore have been in
compliance in all material respects with all applicable Laws respecting
employment, employment practices, terms and conditions of employment, wages and
hours, employment discrimination, retaliation, whistleblower protections,
employee and worker classification (whether as employees or independent
contractors, and whether as exempt or non-exempt for wage and hour purposes),
workers’ compensation, unemployment insurance, employment and payroll taxes,
withholdings and deductions, prevailing wages, affirmative action, plant
closings and mass layoffs, family and medical leave, the Immigration Reform and
Control Act and occupational safety and health requirements. Except as set forth
on Section 2.9(d) of the Disclosure Schedule, there are no, and in the past
three (3) years there have been no, pending or, to the knowledge of Sellers, any
threatened or reasonably anticipated claims, complaints, charges, grievances,
controversies, government investigations, audits, suits or any other Legal
Proceedings against Sellers or any Subsidiary of any Seller with respect to any
labor or employment matters (including, without limitation such matters
described in Section 2.9(c) or (d)), any employment policies, practices or
arrangements, any workers compensation policy or any short or long-term
disability policy in, by or before any Governmental Entity, under any private
dispute resolution procedure, or internally. Except as set forth on
Section 2.9(d) of the Disclosure Schedule, none of the employment policies or
practices of any Seller or any Subsidiary of any Seller is currently being
audited or investigated, or to the knowledge of the Sellers is subject to
threatened or imminent audit or investigation, by any Governmental Entity. None
of the Sellers or any Subsidiary of any Seller is subject to any order, decree,
injunction or judgment by any Governmental Entity in respect of any labor or
employment matters.

 

13



--------------------------------------------------------------------------------

(e) Except as set forth on Section 2.9(e) of the Disclosure Schedule, none of
the Sellers or any Subsidiary of any Seller is subject to any affirmative action
obligations under any Law, including without limitation Executive Order 11246,
or is a government contractor or subcontractor for purposes of any Law with
respect to the terms and conditions of employment including, without limitation,
the Services Contracts Act or prevailing wage laws.

2.10 Employee Benefits.

(a) Sellers have made available to Buyer complete and accurate copies of all
Employee Benefit Plans that have been reduced to writing.

(b) Except to the extent that it would not reasonably be expected to subject
Buyer or any Affiliate of Buyer to any material liability,

(i) each Employee Benefit Plan has been administered in all material respects in
accordance with its terms and each Seller and its ERISA Affiliates have in all
respects met their obligations with respect to each Employee Benefit Plan;

(ii) there are no Legal Proceedings (except routine claims for benefits payable
in the normal operation of the Employee Benefit Plans) against or involving any
Employee Benefit Plan or asserting any rights or claims to benefits under any
Employee Benefit Plan; and

(iii) except as set forth in Section 2.10(b) of the Disclosure Schedule, no
Seller nor any ERISA Affiliate has ever maintained, established, sponsored,
participated in, contributed to, or had or could have any obligation to, any
(i) Pension Plan which is subject to Part 3 of Subtitle B of Title I of ERISA,
Title IV of ERISA or Section 412 of the Code, (ii) plan described in Section 413
of the Code or (iii) Multiemployer Plan.

(c) All the Employee Benefit Plans that are intended to be qualified under
Section 401(a) of the Code are so qualified and have received determination
letters from the IRS to the effect that such Employee Benefit Plans are
qualified and the plans and the trusts related thereto are exempt from federal
Income Taxes under Sections 401(a) and 501(a), respectively, of the Code, no
such determination letter has been revoked and, to the knowledge of Sellers and
their ERISA Affiliates, revocation has not been threatened, and no such Employee
Benefit Plan has been amended since the date of its most recent determination
letter in any respect, and no act or omission has occurred, which amendment, act
or omission would reasonably be expected to adversely affect its qualification.

2.11 [Intentionally Omitted].

2.12 Legal Compliance. Except as disclosed in Public Filings, each Seller and
its Subsidiaries is presently conducting, and has at all times since January 1,
2009 conducted, its businesses in compliance in all material respects with
applicable Law. Except as disclosed in Public Filings, no Seller has received
any notice or communication from any Governmental Entity alleging material
noncompliance by it with any applicable Law.

 

14



--------------------------------------------------------------------------------

2.13 Real Property.

(a) No Seller owns any real property.

(b) The current and intended use of the Leased Real Property complies with all
applicable Laws.

2.14 Insurance. Except as set forth on Section 2.14 of the Disclosure Schedule,
Sellers have no material claims pending under any Insurance Policies.

2.15 Brokers’ Fees. Except as set forth on Section 2.15 of the Disclosure
Schedule, no Seller has entered into any Contract to pay any fees or commissions
to any broker, finder or agent with respect to the transactions contemplated by
this Agreement for which Buyer could become liable or obligated to pay.

2.16 No Other Representations. Notwithstanding anything set forth in this
Agreement to the contrary, Buyer hereby acknowledges and agrees that, except for
the representations and warranties set forth in this Agreement, any Ancillary
Agreement and in the DIP Credit Agreement, Sellers make no representations or
warranties whatsoever, whether express or implied, with respect to any matter
relating to the Business or the Acquired Assets, including, without limitation,
income to be derived therefrom or expenses to be incurred in connection with
therewith, the validity or enforceability, or the existence of any defenses to
the enforceability, of any Contracts or legal rights included within the
Acquired Assets, the conformity of the Business or the Acquired Assets to any
federal or state regulatory requirements applicable thereto, the physical
condition of any tangible property that is included within the Acquired Assets
or the subject of any Assigned Contract to be assumed by Buyer pursuant hereto,
the zoning of any real property or improvements which are the subject of any
real property leased to be assumed by Buyer, the value or transferability of the
Acquired Assets or any portion thereof, or the terms, amount, validity,
collectibility or enforceability of any Assumed Liabilities. Except for the
representations and warranties set forth in this Agreement, any Ancillary
Agreement and in the DIP Credit Agreement, Sellers hereby disclaim any warranty
(express or implied) of merchantability or fitness for any particular purpose as
to any portion of the Acquired Assets. Accordingly subject to the
representations and warranties set forth in this Agreement any Ancillary
Agreement and in the DIP Credit Agreement, any Ancillary Agreement and the DIP
Agreement, Buyer will accept the Acquired Assets at the Closing “AS IS, “WHERE
IS,” and “WITH ALL FAULTS.”

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Sellers that the statements contained in this
ARTICLE III are true and correct as of the date of the Original APA and will be
true and correct as of the Closing as though made as of the Closing.

 

15



--------------------------------------------------------------------------------

3.1 Organization and Power. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

3.2 Authorization of the Transaction. Buyer has all requisite power and
authority to execute and deliver this Agreement and the Ancillary Agreements and
to perform its obligations hereunder and thereunder. The execution and delivery
by Buyer of this Agreement and the Ancillary Agreements and the consummation by
Buyer of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary action on the part of Buyer. This Agreement
has been duly and validly executed and delivered by Buyer and constitutes a
valid and binding obligation of Buyer, assuming the due authorization, execution
and delivery by each Seller, enforceable against it in accordance with its
terms. Each of the Ancillary Agreements, upon its execution and delivery by
Buyer and assuming the due authorization, execution and delivery by each Seller
that will be a party thereto, will constitute a valid and binding obligation of
Buyer, enforceable against it in accordance with its terms.

3.3 Noncontravention. Neither the execution and delivery by Buyer of this
Agreement or any of the Ancillary Agreements nor the consummation by Buyer of
the transactions contemplated hereby or thereby will (a) conflict with or
violate any provision of the certificate of incorporation of Buyer, (b) require
on the part of Buyer any material notice to or filing with, or material permit,
authorization, consent or approval of, any Governmental Entity, or (c) violate
any material order, writ, injunction, judgment, decree or Law applicable to
Buyer or any of its properties or assets.

3.4 Legal Proceedings. Except for the Chapter 11 Case and any motion,
application, pleading or order filed in the Chapter 11 Case that relates to this
Agreement or the Ancillary Agreements, the Procedures Order and/or the Approval
Order, no Legal Proceeding is pending or, to the knowledge of the Buyer,
threatened wherein an unfavorable judgment, order, decree, stipulation or
injunction would affect adversely the right of Buyer to own, operate or control
any of the Acquired Assets.

3.5 Brokers’ Fees. Neither Buyer nor any of its Affiliates has entered into any
Contract to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement for which any Seller
could become liable or obligated to pay.

3.6 Good Faith Purchaser. Buyer is a “good faith” purchaser, as such term is
used in the Bankruptcy Code and the court decisions thereunder. Buyer is
entitled to the protections of Section 363(m) of the Bankruptcy Code with
respect to all of the Acquired Assets. Buyer has negotiated and entered into
this Agreement in good faith and without collusion or fraud of any kind.

ARTICLE IV

PRE-CLOSING COVENANTS

4.1 Closing Efforts. Each of the Parties shall use its Reasonable Best Efforts
to take all actions and to do all things necessary, proper or advisable to
consummate the transactions

 

16



--------------------------------------------------------------------------------

contemplated by this Agreement, including using its Reasonable Best Efforts to
ensure that the deliverables to be provided by it at the Closing are delivered
on a timely basis, including entering into and causing its Affiliates or
Subsidiaries, as applicable, to enter into good faith negotiations to reach
agreement on the terms of the Ancillary Agreements to be provided at the
Closing, and to obtain all necessary consents and approvals with respect to such
agreements, provided that the obligations of the Parties to consummate the
transactions contemplated hereby are subject to the issuance by the Bankruptcy
Court of the Approval Order. The provisions of this ARTICLE IV shall be subject
to the terms of the Procedures Order.

4.2 Governmental and Third-Party Notices and Consents.

(a) Each Party shall use its Reasonable Best Efforts to obtain, at its expense,
all waivers, permits, consents, approvals or other authorizations from
Governmental Entities, and to effect all registrations, filings and notices with
or to Governmental Entities, as may be required for such Party to consummate the
transactions contemplated by this Agreement, to otherwise comply with all
applicable Laws in connection with the consummation of the transactions
contemplated by this Agreement and to permit Buyer to own the Acquired Assets
following the Closing.

(b) Sellers shall use their Reasonable Best Efforts to obtain all waivers,
consents or approvals from third parties, and to give all such notices to third
parties, as may be required for such Sellers to consummate the transactions
contemplated by this Agreement, to otherwise comply with all applicable Laws in
connection with the consummation of the transactions contemplated by this
Agreement, and to permit Buyer to own the Acquired Assets following the Closing,
including those waivers, consents, approvals, and notices listed in Section 2.3
of the Disclosure Schedule. If a counterparty to an Assigned Contract indicates
orally or in writing that there is a material breach, default or basis for a
breach or default under such Assigned Contract, Sellers shall as soon as it is
reasonably practicable inform Buyer, and Sellers shall, and shall cause their
applicable Subsidiaries to, and Buyer shall cooperate with Sellers in accordance
with Section 1.5(g), cure such breach or default and resolve such basis for a
breach or default prior to the Closing to Buyer’s satisfaction. Sellers shall
reasonably cooperate with Buyer in introducing Buyer or permitting Buyer to have
access to the counterparties to the Assigned Contracts. Sellers shall keep Buyer
reasonably informed, including providing copies of correspondence and other
material information, on a timely basis, as to the status of Sellers’ efforts to
cure such breach or default or resolve such basis for a breach or default. Each
Party shall bear its own expenses of obtaining such third party consents,
provided that Sellers shall not be required to make any consent payments to a
third party from which consent is to be obtained.

(c) Subject to the terms and conditions set forth in this Agreement and
applicable Law, Buyer and Sellers shall (A) promptly notify the other Party of
any communication to that Party from any Governmental Entity in respect of any
filing, investigation or inquiry concerning this Agreement or the transactions
contemplated by this Agreement, (B) if practicable, permit the other Party the
opportunity to review in advance all the information relating to Sellers and
their respective Subsidiaries or Buyer and its Affiliates, as the case may be,
that appears in any filing made with, or written materials submitted to, any
third party and/or any Governmental Entity in connection with the Agreement and
the transactions contemplated by this Agreement and incorporate the other
Party’s reasonable comments, (C) not participate in

 

17



--------------------------------------------------------------------------------

any substantive meeting or discussion with any Governmental Entity in respect of
any filing, investigation, or inquiry concerning this Agreement and the
transactions contemplated by this Agreement unless it consults with the other
Party in advance, and, to the extent permitted by such Governmental Entity,
gives the other Party the opportunity to attend, and (D) furnish the other Party
with copies of all correspondences, filings, and written communications between
them and their Subsidiaries and representatives, on the one hand, and any
Governmental Entity or its respective staff, on the other hand, with respect to
this Agreement and the transactions contemplated by this Agreement, provided,
however, that any materials or information provided pursuant to any provision of
this Section 4.2(c) may be redacted before being provided to the other Party
(i) to remove references concerning the valuation of Buyer, Sellers, or any of
their Subsidiaries, (ii) to remove references concerning financing arrangements,
(iii) as necessary to comply with contractual arrangements, and (iv) as
necessary to address reasonable privilege or confidentiality issues. Sellers and
Buyer may, as each deems advisable and necessary, reasonably designate any
competitively sensitive material provided to the other Party under this
Section 4.2(c) as “outside counsel only.” Such materials and the information
contained therein shall be given only to the outside legal counsel and any
retained consultants or experts of the recipient and shall not be disclosed by
such outside counsel to employees, officers or directors of the recipient,
unless express written permission is obtained in advance from the source of the
materials (Sellers or Buyer, as the case may be). Each of Sellers and Buyer
shall promptly notify the other Party if such Party becomes aware that any third
party has any objection to the Agreement on antitrust or anti-competitive
grounds.

4.3 Bankruptcy Covenants.

(a) The purchase and sale of the Acquired Assets shall be subject to the terms
and conditions of the Procedures Order.

(b) If this Agreement and the sale of the Acquired Assets to Buyer on the terms
and conditions hereof are determined to be the “highest and best offer” in
accordance with the Procedures Order, Buyer and Sellers agree to use Reasonable
Best Efforts to cause the Bankruptcy Court to enter an order of the Bankruptcy
Court (i) authorizing and approving the transactions contemplated hereby,
including, without limitation, (X) the sale of the Acquired Assets free and
clear of all liens, claims and encumbrances pursuant to Section 363(f) of the
Bankruptcy Code and (Y) the assumption and assignment to the Buyer pursuant to
Section 365 of the Bankruptcy Code all of the Assigned Contracts, and
(ii) finding that the Buyer is entitled to the protections afforded under
Section 363(m) of the Bankruptcy Code and granting such protection to the
fullest extent under Section 363(m) of the Bankruptcy Code, which order shall be
in form and substance satisfactory to Sellers and Buyer (the “Approval Order”).

(c) In the event an appeal is taken or a stay pending appeal is requested (or a
petition for certiorari or motion for rehearing or reargument is filed), with
respect to the Procedures Order, the Approval Order or any other order of the
Bankruptcy Court related to this Agreement, Sellers shall take all steps as may
be reasonable and appropriate to defend against such appeal, petition or motion,
and Buyer agrees to cooperate in such efforts. Each Party shall use its
Reasonable Best Efforts to obtain an expedited resolution for such appeal.

 

18



--------------------------------------------------------------------------------

(d) From and after the date of the Original APA, except as may be provided in
the Procedures Order, Sellers shall not, and shall ensure that none of their
Subsidiaries, take any action or fail to take any action, which action or
failure to act would reasonably be expected to prevent or impede the
consummation of the transactions contemplated by this Agreement in accordance
with the terms of this Agreement. Each Seller covenants and agrees that the
terms of any plan of reorganization or liquidation or proposed order of the
Bankruptcy Court that may be filed, proposed or submitted or supported by a
Seller after entry of the Approval Order or consummation of the transactions
contemplated hereby shall not conflict with, supersede, abrogate, nullify,
modify or restrict the terms of this Agreement, the Procedures Order or the
Approval Order or the rights of Buyer hereunder or thereunder.

(e) The Parties shall consult with each other regarding pleadings that any of
them intends to file with the Bankruptcy Court in connection with, or which
might reasonably affect the Bankruptcy Court’s approval of, as applicable, the
Procedures Order and the Approval Order. Each Party shall promptly provide the
other Party and its counsel with copies of all notices, filings and orders of
the Bankruptcy Court that such Party has in its possession (or receives)
pertaining to the motion for approval of the Approval Order, or any other order
related to any of the transactions contemplated by this Agreement, but only to
the extent such papers are not publicly available on the docket of the
Bankruptcy Court or otherwise made available to the other Party and its counsel.

4.4 Operation of Business. Except as contemplated by this Agreement and to the
extent not inconsistent with the Bankruptcy Code, the Bankruptcy Rules, the
operation and information requirements of the Office of United States Trustee
(the “OIRR”), or any orders entered by the Bankruptcy Court in the Chapter 11
Case, during the period from the date of the Original APA through the Closing,
each Seller shall conduct the operations of the businesses to which the Acquired
Assets relate only in the Ordinary Course of Business in compliance in all
material respects with applicable Laws, shall use its Reasonable Best Efforts to
preserve and protect the Acquired Assets, shall pay all post-petition Taxes as
they become due and payable, shall maintain insurance on the Acquired Assets (in
amounts and types in the Ordinary Course of Business) and shall use Reasonable
Best Efforts to preserve its relationships with Business Employees (including
those to whom Buyer has made offers to become New Buyer Employees pursuant to
Section 4.5) and customers. Sellers shall not take any actions inconsistent with
this Section 4.4 without Buyer’s consent, not to be unreasonably delayed.

4.5 New Buyer Employees.

(a) Sellers’ Cooperation. During the period commencing on the date of the
Original APA and continuing through the Closing Date, to the extent permitted by
applicable Law, Sellers shall (and shall cause their Subsidiaries to) assist and
cooperate with Buyer by permitting Buyer to review performance, compensation,
and other similar data and job descriptions (if any) for any Business Employees
at Buyer’s reasonable request. Sellers shall permit (and shall cause their
Subsidiaries to permit) Buyer to contact and interview any and all Business
Employees as Buyer may select or request (for those Business Employees who in
the Ordinary Course of Business are located at Sellers’ or their Subsidiaries
premises such interviews may, at Buyer’s option, take place at Sellers’ premises
during normal business hours), and Sellers shall (and shall cause their
Subsidiaries to) reasonably cooperate with Buyer in all

 

19



--------------------------------------------------------------------------------

such respects. Sellers and their Subsidiaries and Buyer shall cooperate to
effect an orderly transition of any Business Employee offered employment or
engagement by Buyer as a New Buyer Employee. Buyer shall provide to Sellers (and
update from time to time at any time prior to the Closing Date) a list of those
Business Employees to whom it has made or anticipates making an offer to become
a New Buyer Employee. Nothing in this Agreement shall confer upon any Business
Employee or New Buyer Employee any right to employment or engagement or
continued employment or engagement for any period by Buyer or require Buyer to
make an offer to any (or any particular) Business Employee or to employ or
engage any New Buyer Employee on or for any particular or guaranteed duration or
terms and conditions. No Business Employee or New Buyer Employee is, or shall
have any rights as, a third party beneficiary under this Agreement.

(b) Waiver. Sellers hereby agree to waive (and to cause their Subsidiaries to
waive) any condition or restriction that they may have the contractual right to
impose on (i) Buyer’s (or any of its Affiliates’) making of offers of employment
or engagement to or (ii) the hiring and employment by Buyer (or any of its
Affiliates) of any Business Employee (other than any such covenants not to
disclose confidential information of Sellers, their Subsidiaries or any of their
clients to any Person other than Buyer or any Affiliate of Buyer).

(c) Buyer Employee Actions. From the date of the Original APA through the
Closing Date, each Seller will not (and will cause their Subsidiaries not to),
without the prior written consent of Buyer (which consent shall not be
unreasonably withheld, conditioned or delayed) or as set forth on Schedule
4.5(c) as of the date of the Original APA:

(i) terminate the employment of any Business Employee other than for cause or to
facilitate such Business Employee accepting an offer to become a New Buyer
Employee and to commence such employment or engagement with Buyer (or applicable
Affiliate of Buyer) by the offered start date;

(ii) reassign any Business Employee located in the United States to a non-U.S.
facility of such Seller or Subsidiary;

(iii) encourage, facilitate or cooperate with any other Person other than Buyer
to offer employment to such Business Employee;

(iv) except as required by applicable Law or written individual compensatory
agreements or Employee Benefit Plans in effect as of the date of the Original
APA, change, increase or amend the rate of remuneration (cash, equity or
otherwise) or any other terms of employment or engagement of any such Business
Employee or adopt, grant, extend or increase the rate or terms of any bonus,
insurance, pension or other employee benefit plan, payment or arrangement made
to, for or with any Business Employee; provided, that this clause (iv) does not
prevent Sellers from changing, on an individual basis, the rate of remuneration
or other terms of employment of any Business Employee (a) in response to an
offer from a competitor (other than Buyer), (b) to reflect a change in
responsibility, (c) if required to retain the services of Business Employee or
(d) in response to demands from a client under a Customer Contract that
necessitate an increase in the level of, or change in, services from the
Business Employee;

 

20



--------------------------------------------------------------------------------

(v) except as required by applicable Law or written individual compensatory
agreements or Employee Benefit Plans in effect as of the date of the Original
APA, grant any severance or termination pay (whether payable in cash, stock or
other equity instruments) to any Business Employee or adopt any new severance
plan, or amend or modify or alter in any manner any severance plan, agreement or
arrangement relating to any Business Employee on the date of the Original APA;
provided, that this clause (v) does not prevent Sellers or their Subsidiaries
from making payments under written individual agreements and Employee Benefit
Plans in effect on the date of the Original APA; provided further, that this
clause (v) does not prevent Sellers or their Subsidiaries from changing, on an
individual basis, the rate of remuneration or other terms of employment or
engagement of any Business Employee (a) in response to an offer from a
competitor (other than Buyer), (b) to reflect a change in responsibility, (c) if
required to retain the services of Business Employee or (d) in response to
demands from a client under a Customer Contract that necessitate an increase in
the level of, or change in, services from Business Employee; or

(vi) enter into or amend any individual compensatory agreement with any such
Business Employee; provided, that this clause (vi) does not prevent Sellers or
their Subsidiaries from changing, on an individual basis, the rate of
remuneration or other terms of employment or engagement of any such Business
Employee (a) in response to an offer from a competitor (other than Buyer),
(b) to reflect a change in responsibility, (c) if required to retain the
services of the Business Employee or (d) in response to demands from a client
under a Customer Contract that necessitate an increase in the level of, or
change in, services from the Business Employee.

(d) Termination of Employment with Sellers and Subsidiaries. To the extent not
otherwise separated or terminated earlier, and notwithstanding anything to the
contrary in Sections 4.4 or 4.5(c), each Seller shall terminate (and as
applicable, shall cause its Subsidiaries to terminate) the employment or
engagement with such Seller or Subsidiary of each of its remaining Business
Employees effective immediately prior to the Closing.

(e) WARN Act. Sellers shall provide, and shall cause their Subsidiaries to
provide, any required notice under the WARN Act and any similar applicable state
or local Law and otherwise comply with any such Law with respect to any “plant
closing” or “mass layoff” (as defined in the WARN Act or any similar state or
local Law) or similar event affecting employees and occurring on or before the
Closing Date or arising as a result of the transactions contemplated hereby,
with regard to Business Employees; provided, that Sellers. Such notices shall
include (in substance) that (i) such notice is being delivered to satisfy
statutory and regulatory requirements, and (ii) the Business Employees’
employment with the applicable Seller or Subsidiary of Seller will end effective
no later than immediately prior to the Closing of the transactions contemplated
by this Agreement, but that some Business Employees may be offered employment
with Buyer. Sellers’ and their Subsidiaries’ obligation to provide any such
required notice under the WARN Act or similar state or local law shall not apply
with respect to Buyer’s termination of the employment of any New Buyer Employee
at any time after the Closing Date. Buyer shall only assume responsibility for
any liabilities or obligations arising under the WARN Act or other similar state
or local Law resulting from the actions (or inactions) of Buyer or any of its
Affiliates after the Closing Date with respect to the New Buyer Employees.

 

21



--------------------------------------------------------------------------------

4.6 Updated Lists and Disclosure Schedule.

(a) Sellers shall update Schedules 1.1(a), 1.1(b) and 1.5 in accordance with
Section 1.5. The Disclosure Schedule as modified and approved by Buyer pursuant
to this Section 4.6(a) shall become the Disclosure Schedule hereunder and given
the effect set forth in ARTICLE II.

(b) At any time up to and including one (1) day prior to the service of the Cure
Notice (as required and defined in the Procedures Order), Sellers shall have the
right to update any section of the Disclosure Schedule to reflect any additional
information, provided that only modifications to Disclosure Schedules as set
forth in Section 4.6(a) shall have the effect of modifying the representations
and warranties for purposes of the closing conditions.

4.7 Access to Information. Each Seller shall, and shall cause each of its
Subsidiaries to, permit representatives of Buyer to have reasonable access (at
all reasonable times, and in a manner so as not to interfere with normal
business operations) to all premises, properties, financial, Tax and accounting
records (including the work papers of the Sellers’ independent accountants),
contracts, other records and documents, and personnel, including the Business
Employees, of or pertaining to any of the Acquired Assets or Assumed
Liabilities. Each Seller shall, and shall cause each of its Subsidiaries to,
permit representatives of Buyer to have reasonable access (at normal business
hours, and in such manner so as not to interfere with normal business
operations) to the counterparties to the Customer Contracts and other Assigned
Contracts and designated by Buyer in writing to Sellers for the purpose of
conducting confirmatory due diligence.

4.8 Notice. Sellers shall promptly notify Buyer of any litigation, arbitration
or administrative proceeding pending, or to Sellers’ knowledge, threatened
against any Seller which challenges the transactions contemplated by this
Agreement, and of any failure of any Seller to comply with or satisfy any
covenant, conditions or agreements contained in this Agreement.

4.9 Notifications. If, after the date hereof, any Seller receives any written
proposal or offer with respect to a potential or actual Alternative Transaction
or an Alternative Proposal, Sellers shall promptly (but no later than two
(2) days after receipt thereof) communicate to Buyer the material terms of any
such proposal or offer and, if not prohibited by confidentiality obligations,
the identity of the party making such proposal or offer.

4.10 Competitive Bid Procedures. Subject to Bankruptcy Court approval, Sellers
agree that in order for any Alternative Proposal to be accepted by Sellers and
submitted for approval by the Bankruptcy Court, such Alternative Proposal must
be a “Qualified Bid” as defined in the Procedures Order.

4.11 Termination Fee and Expense Reimbursement.

(a) In the event that the Bankruptcy Court enters a final order approving an
Alternate Transaction, then Sellers shall pay to Buyer, on the entry of such
order, $330,000 plus 1.5% of the Closing Cash Purchase Price (the “Termination
Fee”). The Termination Fee provided for by this Section 4.11(a) is intended to
cover opportunity costs incurred by Buyer in pursuing and negotiating this
Agreement and the transactions contemplated hereby, and is

 

22



--------------------------------------------------------------------------------

considered by the Parties to be reasonable for such purposes. The claims of
Buyer to the Termination Fee shall constitute a first priority administrative
expense against Sellers’ bankruptcy estates, jointly and severally, under
Section 364(c) of the Bankruptcy Code.

(b) In addition to any Termination Fee that may be payable pursuant to
Section 4.11(a), upon (i) any event in which the Termination Fee is payable
pursuant to Section 4.11(a) or (ii) termination of this Agreement by Buyer
pursuant to Section 7.1(b), Sellers shall reimburse up to $300,000 of the actual
and documented out-of-pocket fees and expenses incurred by Buyer in the course
of negotiating, drafting and approving the Original APA, this Agreement, the
Disclosure Schedules and the Ancillary Agreements prior to the date this
Agreement is terminated, if any, and its Affiliates, in connection with this
Agreement and the transactions contemplated hereby, whether incurred before, on
or after the Filing Date (the “Expense Reimbursement”). The claims of Buyer to
the Expense Reimbursement shall constitute a first priority administrative
expense against Sellers’ bankruptcy estates, jointly and severally, under
Section 364(c) of the Bankruptcy Code.

4.12 Director and Officer Liability Indemnification.

(a) The Sellers and the Buyer agree that all rights to indemnification and all
limitations on liability for acts or omissions occurring prior to the Closing
existing in favor of any individual who, on or prior to the Closing, is or was a
current or former officer, director or employee of any of Sellers (or, if
deceased, such individual’s estates, heirs, personal representatives, successors
and assigns) (collectively, the “D&O Indemnitees”), as provided in (i) the
organizational documents of Sellers or (ii) any agreement providing for
indemnification by Sellers in effect on the date of the Original APA to which
Sellers are a party or by which they are bound, shall survive the consummation
of the transactions contemplated hereby and continue in full force and effect
and be honored by Sellers after the Closing to the fullest extent permitted by
Delaware Law for a period of six (6) years from the Closing. Sellers shall take
all actions required by, and otherwise comply with, the provisions of this
Section 4.12. At the Closing, Sellers shall obtain “tail” insurance policies
with a claims period of six years from the Closing with respect to directors’
and officers’ liability insurance covering those directors and officers of the
Sellers who, immediately prior to the Closing, were covered by Sellers’ existing
directors’ and officers’ liability insurance policies and in amount and scope,
and with insurance carriers of a quality that are rated, as favorable to such
directors and officers as such existing policies for claims arising from facts
or events that occurred on or prior to the Closing (the “Tail Insurance
Policies”) provided that the cost of such Tail Insurance Policies shall not
exceed the Maximum Tail Policies Cost. Sellers shall use their Reasonable Best
Efforts, in cooperation with the Buyer, to negotiate the best available price
for the Tail Insurance Policies. At Buyer’s option, the Buyer shall either
(i) fund the costs of the Tail Insurance Policies through the DIP Credit
Agreement, or (ii) consent to allow the Sellers to fund such costs out of the
Sellers’ cash, in either case not to exceed the Maximum Tail Policies Cost.

(b) Nothing in this Agreement is intended to, shall be construed to or shall
release, waive or impair any rights to directors’ and officers’ insurance claims
under any policy that is or has been in existence with respect to Sellers or any
of its officers, directors or employees.

 

23



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS TO CLOSING

5.1 Condition to Obligations of Each Party. The respective obligations of each
Party to consummate the transactions contemplated by this Agreement to be
consummated at the Closing are subject to the satisfaction of the condition that
the sale of the Acquired Assets by Sellers to Buyer and the assumption and
assignment of the Assigned Contracts as contemplated by this Agreement shall
have been approved by the Bankruptcy Court pursuant to the Approval Order in
form and substance satisfactory to each Party, which as of the Closing Date
shall be in full force and effect and shall not have been violated, vacated,
withdrawn, overruled, resolved or stayed, modified, vacated, reversed, amended
or revoked.

5.2 Conditions to Obligations of Buyer. The obligation of Buyer to consummate
the transactions contemplated by this Agreement to be consummated at the Closing
is subject to the satisfaction or waiver, to the extent permitted by Law, by
Buyer of the following additional conditions:

(a) the representations and warranties of Sellers set forth in this Agreement
that are qualified as to materiality or Material Adverse Effect shall be true
and correct in all respects, and all other representations and warranties of
Buyer set forth in this Agreement shall be true and correct in all material
respects as of the Closing as though made as of the Closing, except to the
extent such representations and warranties are specifically made as of a
particular date (in which case such representations and warranties shall be true
and correct as of such date);

(b) each Seller shall have performed or complied in all material respects with
its agreements and covenants required to be performed or complied with under
this Agreement as of or prior to the Closing;

(c) except for the Chapter 11 Case and the Approval Motion, no Legal Proceeding
shall be pending or threatened wherein an unfavorable judgment, order, decree,
stipulation or injunction would (i) prevent consummation of the transactions
contemplated by this Agreement, (ii) cause the transactions contemplated by this
Agreement to be rescinded following consummation or (iii) affect adversely in
any material respect the right of Buyer to own, operate or control any of the
Acquired Assets, and no such Law, judgment, order, decree, stipulation or
injunction shall be in effect;

(d) Sellers shall have made the deliveries required in Section 1.4(b);

(e) no Legal Proceeding shall be pending or threatened pursuant to which a
Person has challenged the effectiveness of the Approval Order or any provision
thereof, and the Approval Order shall have been entered and the time period for
any appeal thereof shall have expired;

(f) since the date of the Original APA, there shall not have been any dismissal
of the Chapter 11 Case or conversion of the Chapter 11 Case to a case under
Chapter 7 of Title 11 of the United States Code or the appointment of a trustee
or examiner in the Chapter 11 Case;

 

24



--------------------------------------------------------------------------------

(g) each Seller shall have performed or complied in all material respects with
its agreements and covenants required to be performed or complied with under the
DIP Credit Agreement as of or prior to the Closing, and no default or event of
default exists under the DIP Credit Agreement;

(h) since the Filing Date, there shall have been no Material Adverse Effect;

(i) all consents, approvals and actions of, filings with and notices to any
Governmental Entity or regulatory authority necessary to permit Buyer and
Sellers to perform their obligations under this Agreement and the Ancillary
Agreements and to consummate the transactions contemplated hereby and thereby
shall have been duly obtained, made or given and shall be in full force and
effect, and all terminations or expirations of waiting periods imposed by any
Governmental Entity or regulatory authority necessary for the consummation of
the transactions contemplated by this Agreement and the Ancillary Agreements
shall have occurred;

(j) Buyer and Sellers shall have entered into the Pre-Funding Arrangement in
form and substance satisfactory to Buyer;

(k) all consents and approvals listed on Schedule 5.2(k) shall have been
obtained;

(l) the Procedures Order has been entered by the Bankruptcy Court in form and
substance satisfactory to Buyer; and

(m) the Stipulation and Settlement among the Sellers, the official committee of
the unsecured creditors in the Chapter 11 Case and the Buyer, dated as of the
date hereof, is in full force and effect.

5.3 Conditions to Obligations of Sellers. The obligation of Sellers to
consummate the transactions contemplated by this Agreement to be consummated at
the Closing is subject to the satisfaction or waiver, to the extent permitted by
Law, of the following additional conditions:

(a) the representations and warranties of Buyer set forth in this Agreement that
are qualified as to materiality or Material Adverse Effect shall be true and
correct in all respects, and all other representations and warranties of Buyer
set forth in this Agreement shall be true and correct in all material respects,
in each case as of the date of the Original APA and as of the Closing as though
made as of the Closing, except to the extent such representations and warranties
are specifically made as of a particular date (in which case such
representations and warranties shall be true and correct as of such date);

(b) Buyer shall have performed or complied in all material respects with its
agreements and covenants required to be performed or complied with under this
Agreement as of or prior to the Closing;

(c) Buyer shall have either (i) funded the costs of the Tail Insurance Policies
to be obtained by Sellers, or (ii) consented to allow the Sellers to fund the
costs of the Tail Insurance Policies to be obtained by Sellers out of the
Sellers’ cash, in either case in an amount not to exceed the Maximum Tail
Policies Cost, provided that, for the avoidance of doubt, the

 

25



--------------------------------------------------------------------------------

conditions set forth in this Section 5.3(c) shall be deemed to be satisfied if
Buyer has complied with the provisions of this Section 5.3(c) but Sellers have
nonetheless failed to purchase the Tail Insurance Policies;

(d) Buyer and Sellers shall have entered into the Pre-Funding Arrangement in
form and substance reasonably satisfactory to Sellers;

(e) Buyer shall have made the other deliveries required in Section 1.4(b); and

(f) except for the Chapter 11 Case and the Approval Motion, no Legal Proceeding
shall be pending or threatened wherein an unfavorable judgment, order, decree,
stipulation or injunction would (i) prevent consummation of the transactions
contemplated by this Agreement or (ii) cause the transactions contemplated by
this Agreement to be rescinded following consummation.

ARTICLE VI

POST-CLOSING COVENANTS

6.1 Proprietary Information.

(a) From and after the Closing, no Seller shall disclose or make use of (except
to pursue its rights under this Agreement or any of the Ancillary Agreements),
and each Seller shall use its Reasonable Best Efforts to cause all of its
Subsidiaries not to disclose or make use of, any knowledge, information or
documents of a confidential nature or not generally known to the public which
are included in the Acquired Assets (including any such information which
constitutes financial information, technical information or data relating to
products, services and names of customers) (all such knowledge, information or
documents, “Confidential Information”), except to the extent that such
Confidential Information is or shall have become public knowledge other than
through improper disclosure by any Seller or any of its Subsidiaries. For a
period of three (3) years after the Closing Date, each Seller shall use its
Reasonable Best Efforts to enforce and shall cause its Subsidiaries to use their
Reasonable Best Efforts to enforce, for the benefit of Buyer, all
confidentiality, invention assignments and similar agreements between such
Seller or Subsidiary and any other Person relating to the Acquired Assets that
are not Assigned Contracts; provided, that such enforcement does not adversely
affect Sellers’ rights in such agreements.

(b) Notwithstanding anything set forth to the contrary in this Section 6.1,
Sellers may disclose a portion of the Confidential Information if the
information is required by applicable law to be disclosed in response to a valid
order of a court of competent jurisdiction or authorized government agency;
provided, that Sellers must provide Buyer prompt written notice and obtain or
allow for a reasonable effort by Buyer to seek an appropriate protective order
or other appropriate remedy or, in Buyer’s sole discretion, waive compliance
with the applicable terms of this Section 6.1 (and if Buyer seeks such an order,
the Sellers will provide such cooperation as Buyer shall reasonably requested).
In the event that no such protective order or other remedy is obtained or Buyer
does not waive compliance with the applicable terms of this Section 6.1 and
Sellers are nonetheless legally compelled to disclose such Confidential
Information, Sellers will furnish only that portion of the Confidential

 

26



--------------------------------------------------------------------------------

Information which Sellers are advised by counsel is legally required and will
give Buyer written notice of the Confidential Information to be disclosed as far
in advance as practicable and exercise all reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded the Confidential
Information.

6.2 [Intentionally Omitted]

6.3 Tax Matters.

(a) All transfer Taxes, deed excise stamps and similar charges related to the
sale of the Acquired Assets contemplated by this Agreement shall be paid by
Sellers at the Closing. Buyer and Sellers shall cooperate in providing each
other with any appropriate resale exemption and other similar documentation.

(b) All real property Taxes, personal property Taxes and similar ad valorem
obligations levied with respect to the Purchased Assets for a taxable period
which includes (but does not end on) the Closing Date (collectively, the
“Apportioned Obligations”) shall be apportioned between Seller and Buyer based
on the number of days of such taxable period included in the Pre-Closing Tax
Period (as defined below) and the number of days of such taxable period after
the Closing Date (any such portion of such taxable period, the “Post-Closing Tax
Period”). Seller shall be liable for the proportionate amount of such taxes that
is attributable to the Pre-Closing Tax Period (defined below), and Buyer shall
be liable for the proportionate amount of such taxes that is attributable to the
Post-Closing Tax Period. For purposes of this section “Pre-Closing Tax Period”
shall mean (i) any Tax period ending on or before the Closing Date and (ii) with
respect to a Tax period that commences before but ends after the Closing Date,
the portion of such period up to and including the Closing Date. All Apportioned
Obligations shall be timely paid and all applicable filings, reports and returns
shall be filed as required by applicable Law.

(c) For U.S. Tax purposes, in the case of any service obligations that have been
prepaid but are uncompleted as of the date such Assigned Contract is assigned
and assumed by Buyer, “Assumed Liabilities” shall be limited to the cost
incurred by Buyer to perform the uncompleted service obligations pursuant to
such Assigned Contract.

(d) Buyer shall prepare an allocation of the Purchase Price (and all other
allocable costs) among the assets of Sellers acquired by Buyer in accordance
with Code Section 1060 and the Treasury Regulations thereunder (and any similar
provision of state, local or foreign Law, as appropriate). Buyer shall use
reasonable efforts to deliver such allocation to Sellers no later than
ninety-five (95) days after the Closing Date for Sellers’ review and comment,
after which Buyer shall finalize the allocation, which shall be binding on the
Parties. Buyer and Sellers (and their respective Affiliates and Subsidiaries)
agree that this allocation shall represent the fair market values of each
Seller’s assets and shall prepare and file Tax Returns (including, without
limitation, IRS Form 8594) in a manner consistent with such allocation. None of
Sellers, any of Sellers’ Subsidiaries, Buyer or any of its Affiliates shall take
any Tax position (whether in Tax audits, Tax Returns or otherwise) that is
inconsistent with such allocation unless required to do so by applicable Law.
Further, any adjustments to Purchase

 

27



--------------------------------------------------------------------------------

Price pursuant this Agreement shall also be allocated in accordance with the
methodology set forth on such allocation schedule. For the avoidance of doubt,
the Parties acknowledge that any of the Parties may be required to use a
different methodology for financial reporting matters.

6.4 Sharing of Data.

(a) Sellers shall have the right, until the closing of the Chapter 11 Case, but
in any case for a period of not more than seven (7) years following the Closing
Date to have reasonable access to such books, records and accounts, including
financial, Tax and accounting records, correspondence, production records,
employment records and other records that are transferred to Buyer pursuant to
the terms of this Agreement for the limited purposes of concluding Sellers’
involvement with respect to the Acquired Assets and Assumed Liabilities prior to
the Closing and for complying with their obligations under applicable Law. Buyer
shall have the right for a period of not more than seven (7) years following the
Closing Date to have reasonable access to those books, records and accounts,
including financial, Tax and accounting records (including the work papers of
Sellers’ independent accountants), correspondence, production records,
employment records and other records that are retained by Sellers pursuant to
the terms of this Agreement to the extent that any of the foregoing is needed by
Buyer with respect to the Acquired Assets or Assumed Liabilities after the
Closing and complying with its obligations under applicable Law. Neither Buyer,
nor any Seller shall destroy, or otherwise cease to retain, any such books,
records or accounts retained by it without first providing the other Parties
with thirty (30) days prior written notice and the opportunity to obtain or copy
such books, records, or accounts during such thirty (30)-day period at such
other Party’s expense. Sellers shall, at their sole expense, undertake any and
all measures required by applicable Law in connection with the delivery to Buyer
of data pursuant to this paragraph, including measures relating to the use,
disclosure and processing of personally identifiable information.

(b) Promptly upon request by Buyer made at any time following the Closing Date,
each Seller shall authorize the release to Buyer of all files pertaining to the
Acquired Assets or Assumed Liabilities held by any federal, state, county or
local authorities, agencies or instrumentalities.

6.5 Cooperation in Legal Proceedings. From and after the Closing Date, each
Party shall use Reasonable Best Efforts to cooperate with each other Party in
the defense or prosecution of any Legal Proceeding already instituted or that
may be instituted hereafter against or by such other Party relating to or
arising out of the conduct of the Acquired Assets or Assumed Liabilities prior
to or after the Closing Date (other than litigation among the Parties and/or
their Affiliates or Subsidiaries, as applicable, arising out of the transactions
contemplated by this Agreement); it being understood that the foregoing shall
not require any Seller to retain or hire any employees. The Party requesting
such cooperation shall pay the reasonable expenses incurred in providing such
cooperation (including legal fees and disbursements and expenses for
professional personnel of the Party or Parties providing such cooperation based
upon such Party’s customary cost rates for internal projects) by the Party or
Parties providing such cooperation and by each such Party’s officers, directors,
employees and agents.

 

28



--------------------------------------------------------------------------------

6.6 Collection of Acquired Receivables.

(a) Each Seller, to the extent that it directly or indirectly owned any Acquired
Assets prior to the Closing, hereby irrevocably constitutes and appoints,
effective as of the Closing, the Buyer and assigns of Buyer as true and lawful
attorney of such Seller and its Subsidiaries with full power of substitution to
collect for the account of Buyer any Acquired Asset, including to endorse and
cash any checks or instruments payable or endorsed to such Seller or its order
that are received by Buyer and that relate to the Acquired Receivables or
Acquired WIP.

(b) All payments and reimbursements received by a Seller or any Subsidiary or
Affiliate of such Seller in connection with or arising out of the Acquired
Assets or Assumed Liabilities after the Closing, including monies, checks, and
reimbursements with respect to Acquired Receivables or Acquired WIP as described
in Section 6.6(d), shall be held by such Person in trust for the benefit of
Buyer and shall not be or become property of such Person, of any Seller, or of
its Subsidiary or of any of their respective bankruptcy estates, and, promptly
upon receipt by such Person of such payments, reimbursements, monies or checks
such Person shall forward such payments, reimbursements, monies or checks over
to Buyer without right of setoff, recoupment, or any other deduction.

(c) Each Seller shall, and shall use its Reasonable Best Efforts to cause its
Subsidiary to, refer all inquiries regarding the Acquired Assets or Assumed
Liabilities to Buyer.

(d) Until such time as all Acquired Receivables and Acquired WIP are fully
collected, realized and recognized by Buyer, each Seller shall provide to Buyer
such reasonable assistance as Buyer may request with respect to the collection
of any such Acquired Receivables or Acquired WIP; provided, that Buyer pays the
reasonable out-of-pocket expenses of such Seller and its officers, directors and
employees incurred in providing such assistance.

6.7 COBRA Continuation Coverage. Sellers agree to maintain group health coverage
through the end of the month following the month in which the Closing Date
occurs (the “COBRA Date”). If at any time on or after the COBRA Date, Seller and
its ERISA Affiliates cease to provide any group health coverage, then
immediately upon such cessation, Buyer shall assume the obligation to provide
group health continuation coverage to persons who are M&A Qualified
Beneficiaries (within the meaning of Treasury Regulation Section 54.4980B-9),
regardless of whether such M&A Qualified Beneficiaries have been offered or
accepted employment with Buyer, with respect to the assets being purchased by
Buyer hereunder, commencing immediately as of the date coverage ceases to be
provided under Sellers’ group health plan(s). Any such continuation coverage
shall be provided in accordance with Treasury Regulation Section 54.4980B-9 and
any applicable state insurance law (to the extent such state law continuation
coverage would otherwise have continued under Sellers’ group health plan(s) had
such plan(s) not been terminated) under any appropriate group health plan(s)
maintained by Buyer or any of its Affiliates. Notwithstanding the foregoing,
Buyer’s obligations to provide such continuation coverage shall not arise
unless, not later than ten business days prior to ceasing its group health
coverage, Sellers shall provide Buyer with written notice of the effective date
of such cessation and, in usable electronic format, the identifying and claims
experience data reasonably necessary to enable Buyer to identify, locate and
enroll such M&A Qualified

 

29



--------------------------------------------------------------------------------

Beneficiaries in Buyer’s appropriate group health plan(s) in order to fulfill
its continuation coverage responsibilities under this Section 6.7. Nothing in
this Section 6.7 shall restrict Seller from taking any action with respect to
its U.S. group health plans, subject to the applicable provisions of the
Bankruptcy Code and the Bankruptcy Rules, and the obligations set forth in this
Section 6.7.

6.8 Employee Liability Claims.

(a) As between Buyer, on the one hand, and Sellers and its Subsidiaries, on the
other, Sellers and its Subsidiaries shall assume or retain, as the case may be,
and be solely responsible for all of the following from and after the Closing
(“Employee Excluded Liabilities”):

(i) All Employment Liabilities, including payments or entitlements that a Seller
may owe or have promised to pay to any current or former Business Employees,
including wages, commissions, other remuneration, holiday or vacation pay or
other paid time off, bonus or incentive compensation of any kind, retention pay,
severance pay (statutory, contractual or otherwise), change of control payments,
post-employment medical or life insurance obligations, pension contributions,
Taxes, and any other liability, payment or obligations related to current or
former Business Employees, including any liability arising under the WARN Act or
similar state or local law (other than any such liability under the WARN Act or
any similar state or local Law arising from or relating to Buyer’s termination
of the employment of any New Buyer Employee after the Closing Date), workers
compensation or similar Law, if any, including any such liabilities arising out
of or resulting in connection with the Closing and/or the consummation of the
transactions contemplated by this Agreement, other than with respect to such
liabilities (A) solely arising after the Closing with respect to New Buyer
Employees’ post-Closing employment with Buyer and/or post-Closing termination of
employment with Buyer, (B) incurred under the Buyer’s plans, programs, policies
or arrangements and (C) that are Assumed PTO Liabilities;

(ii) all payments with respect to the current or former Business Employees that
are due to be paid prior to or on the Closing Date or in respect of transactions
or services performed by such current or former Business Employees on behalf of
any Seller or any Subsidiary of any Seller prior to or on the Closing Date
(including, without prejudice to the generality of the foregoing, pension
contributions, insurance premiums and taxation) to any Person in connection with
the employment or engagement of any of the current or former Business Employees;
and

(iii) any non-forfeitable claims or expectancies of any current or former
Business Employees from their prior employment or engagement with a Seller or
any Subsidiary of any Seller which have been incurred or accrued on or prior to
the Closing Date.

(b) All costs and disbursements incurred in connection with the termination at
any time (whether by a Seller or any Subsidiary of a Seller, or by a Business
Employee) of any employment or engagement of any current or former Business
Employee with any Seller or any Subsidiary of any Seller whether or not becoming
a New Buyer Employee, whether under any policy or agreement or any applicable
Law (including any Business Employee who is offered but does not accept an offer
of employment or engagement with Buyer) shall be borne by Sellers, other than
the Assumed PTO Liabilities.

 

30



--------------------------------------------------------------------------------

(c) Sellers shall, as soon as practicable after the date hereof, and no later
than the date set forth in the Procedures Order or otherwise established by the
Bankruptcy Court as the bid deadline for an auction on the sale of the Sellers’
assets in accordance with the Procedures Order, terminate any and all severance
policies and plans of the Sellers and their Subsidiaries that are terminable by
the Sellers and their Subsidiaries.

6.9 Employee Withholding. Seller shall prepare and furnish to each of the New
Buyer Employees a Form W-2 or 1099, as the case may be, which shall reflect all
wages and compensation paid to the New Buyer Employees for that portion of the
calendar year in which the Closing Date occurs during which the New Buyer
Employees were employed by Sellers and were employed in connection with the
operation of the Acquired Assets. Sellers shall furnish to Buyer the Forms W-4
and W-5 of each New Buyer Employee. Buyer shall send to the appropriate Social
Security Administration office a duly completed Form W-3 and accompanying copies
of the duly completed Forms W-2 and 1099. It is the intent of the Parties
hereunder that the obligations of Buyer and Sellers under this Section 6.9 shall
be carried out in accordance with Section 4 of Revenue Procedure 2004-53.

6.10 Intellectual Property Matters. Sellers shall, and shall cause their
respective Subsidiaries to, cease and discontinue promptly after the Closing any
and all uses of any and all Seller Intellectual Property Assets, including the
Seller Marks and any other Mark included in the Seller Intellectual Property
Assets. As of and following the Closing, no Seller, nor any of its Subsidiaries,
shall have any right, title or interest in, or any authority or license to use
or allow others to use in any manner whatsoever, any Seller Intellectual
Property Assets, and any such right, title, interest, authority, license or
sublicense or other arrangement relating thereto (whether written or oral)
existing prior to the Closing, shall automatically terminate simultaneously with
and effective as of the Closing. Within ten (10) days following the Closing
Date, the Sellers shall, and shall cause their respective Subsidiaries to, file
before the relevant Governmental Entity the necessary documents so as to amend
or terminate any registration or certificate of corporate name, entity name,
assumed name, fictitious name, d/b/a filings, or other filings containing any
such Seller Marks so as to cause such corporate names, Internet domain names and
Marks of or used by Sellers or their respective Subsidiaries to change and
eliminate any Seller Marks therefrom.

6.11 Causes of Action.

(a) After the Closing, Buyer shall have the right, but not the obligation, to
prosecute the Causes of Action included in the Acquired Assets, it being
understood that Buyer shall retain sole and absolute discretion over the
investigation, prosecution, settlement, and control of the Causes of Action
included in the Acquired Assets. Any net cash proceeds (after deducting costs of
collection including attorneys’ fees and other expenses) from such Causes of
Action received after the Closing by Buyer shall be allocated as follows
(i) first, to Buyer until Buyer receives from the cash proceeds of such Causes
of Action, an amount equal to (A) two times the amount by which the Closing Cash
Purchase Price exceeds $6,000,000 plus (B) the amount of any Assumed PTO
Liabilities paid by Buyer, and (ii) second, fifty percent (50%) to

 

31



--------------------------------------------------------------------------------

Buyer and fifty percent (50%) to the Sellers, except that proceeds of Causes of
Action against JMP Securities, Inc., any of its Affiliates, or any other current
or former advisors to the Sellers allocated pursuant to this clause (ii) shall
be allocated seventy five percent (75%) to Buyer and twenty five percent
(25%) to the Sellers. Buyer shall pay to the Sellers any amounts allocated to
the Sellers pursuant to the immediately preceding sentence promptly upon receipt
of such cash amounts by Buyer.

(b) For the avoidance of doubt, Sellers shall not, and hereby agree not to,
bring or prosecute any Causes of Action that constitute Acquired Assets,
including without limitation any Causes of Action against any current or former
employees, brokers and independent contractors of the Sellers and their
Subsidiaries at the time any such person is employed or engaged by Buyer or any
of its Affiliates or assignees. If, at the time any such employee, broker or
independent contractor of the Sellers and their Subsidiaries becomes employed or
engaged by Buyer or any of its Affiliates or assignees, there is an Avoidance
Action pending against such person, such Avoidance Action shall, at the time of
such hiring or engagement, immediately become an “Acquired Avoidance Action” and
Sellers shall have no further right to prosecute such Acquired Avoidance Action.

ARTICLE VII

TERMINATION

7.1 Termination of Agreement. The Parties may terminate this Agreement prior to
the Closing (whether before or after the entry of the Procedures Order and/or
the Approval Order), as provided below:

(a) the Parties may terminate this Agreement by mutual written consent;

(b) Buyer may terminate this Agreement by giving written notice to Sellers if
the conditions set forth in Sections 5.3(a) and 5.3(b) are satisfied but Seller
is in material breach of any representation, warranty or covenant contained in
this Agreement that would cause any condition set forth in Section 5.2 not to be
satisfied; provided, however, that in the case of a material breach of a
representation, warranty or covenant contained herein by any Seller, such Seller
shall have ten (10) Business Days after receipt of notice from Buyer of such
breach in which to cure such breach;

(c) Sellers may terminate this Agreement by giving written notice to Buyer if
the conditions set forth in Sections 5.2(a) and 5.2(b) are satisfied but Buyer
is in material breach of any representation, warranty, or covenant contained in
this Agreement that would cause any condition set forth in Section 5.3 not to be
satisfied; provided, however, that in the case of a material breach of a
representation, warranty or covenant contained herein by Buyer, Buyer shall have
ten (10) Business Days after receipt of notice from Sellers of such breach in
which to cure such breach;

(d) Buyer may terminate this Agreement by giving written notice to Sellers if
the Closing shall not have occurred on or before May 15, 2012; provided, that as
of the date of such termination by Buyer the conditions set forth in Sections
5.3(a) and 5.3(b) are satisfied;

 

32



--------------------------------------------------------------------------------

(e) Buyer may terminate this Agreement by giving written notice to Sellers if
(i) the Bankruptcy Court has not entered the Procedures Order on or before
March 6, 2012 or (ii) the Procedures Order has been entered but is stayed,
withdrawn, or rescinded as of such date;

(f) Buyer may terminate this Agreement by giving written notice to Sellers if
(i) the Bankruptcy Court has not entered the Approval Order on or before
April 4, 2012 or (ii) on or after April 4, 2012 if a Legal Proceeding shall be
pending pursuant to which a Person has appealed the Approval Order, or the
Approval Order shall have been withdrawn or rescinded;

(g) Buyer may terminate this Agreement by giving written notice to Sellers if an
order has been entered dismissing the Chapter 11 Case, converting the Chapter 11
Case or appointing a trustee or examiner in the Chapter 11 Case;

(h) Sellers or Buyer may terminate this Agreement in the event that any Law or
order becomes effective restraining, enjoining, or otherwise prohibiting or
making illegal the consummation of the transactions contemplated by this
Agreement;

(i) Sellers may terminate this Agreement at any time after the Bankruptcy Court
approves an Alternate Transaction, or Buyer may terminate this Agreement upon
the closing of an Alternate Transaction;

(j) Buyer may terminate this Agreement upon a dismissal of the Chapter 11 Case
or conversion of the Chapter 11 Case to a case under Chapter 7 of Title 11 of
the United States Code or the appointment of a trustee or examiner or other
persons with expanded powers in the Chapter 11 Case;

(k) Buyer may terminate this Agreement in the event the Bankruptcy Court grants
relief from the automatic stay to any party to permit foreclosure or the
exercise of other remedies on any material assets of any Seller, other than any
such relief from automatic stay granted to the lender under the DIP Credit
Agreement or the Prepetition Credit Agreement;

(l) Buyer may terminate this Agreement in case the Sellers modify, alter or
amend this Agreement without the consent of Buyer, or in case Sellers consent to
any such modification, alteration or amendment; or

(m) Buyer may terminate this Agreement at any time that the Stipulation and
Settlement among the Sellers, the official committee of the unsecured creditors
in the Chapter 11 Case and the Buyer, dated as of the date hereof, is not in
full force and effect.

7.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 7.1, all obligations of the Parties hereunder shall terminate without
any liability on the part of Buyer to any Seller or any Seller to Buyer, as the
case may be, except for Sellers’ obligation, if any, to Buyer to pay the
Termination Fee and Expense Reimbursement pursuant to Section 4.11; provided,
however, that this Section 7.2 and ARTICLE IX shall survive any such
termination.

 

33



--------------------------------------------------------------------------------

ARTICLE VIII

DEFINITIONS

For purposes of this Agreement, each of the following terms shall have the
meaning set forth below.

“Acquired Assets” shall mean all of Sellers’ and their Subsidiaries’ right,
title and interest in and to all of Sellers’ and their Subsidiaries’ properties,
assets and rights of every nature, kind and description, tangible and
intangible, whether real, personal or mixed, including, without limitation:

(a) all cash and cash equivalents of any Seller and any Subsidiary of any
Seller, any deposits of and all of any Sellers’ prepaid expenses as of the
Closing Date;

(b) the Assigned Contracts;

(c) the Acquired Receivables;

(d) the Acquired WIP;

(e) the Business Opportunities, except as set forth on Schedule 1.1(b);

(f) the Seller Intellectual Property Assets, together with all income,
royalties, damages and payments due or payable to any Seller at the Closing or
thereafter relating to the Seller Intellectual Property Assets, the right to
register, prosecute, maintain and defend the rights of any Seller in the Seller
Intellectual Property Assets, the right to sue and recover damages for past or
future infringements or misappropriations thereof and the right to fully and
entirely stand in the place of a Seller or any of its Subsidiaries in all
matters related thereto, except to the extent set forth on Schedule 1.1(b);

(g) all of Sellers’ and their Subsidiaries’ equipment, computers (including all
copies of software installed on any such computers, servers or other electronic
equipment, and any documentation and media constituting, describing or relating
to such copies, including manuals, technical specifications and the like),
furniture, supplies, fixtures and other tangible personal property of any
Seller, except to the extent set forth on Schedule 1.1(b);

(h) all other property set forth on Schedule 1.1(a) - Part B;

(i) all Permits to the extent transferable, necessary for Buyer to perform its
obligations under the Assigned Contracts after the date of the Original APA;

(j) all claims, prepayments, prepaid expenses, deposits, refunds and Causes of
Action, including with respect to Taxes for all periods ended after the Closing
Date, other than Avoidance Actions that are not Acquired Avoidance Actions;

(k) except to the extent constituting an Excluded Asset, all books, records,
accounts, ledgers, files, documents, correspondence, lists (including customer
and prospect lists),

 

34



--------------------------------------------------------------------------------

employment records, procedural manuals, Intellectual Property Asset records,
sales and promotional materials, studies, reports and other printed or written
materials in whatever format relating solely to any of the items set forth in
this definition or any Assumed Liability, provided, that Sellers shall be
permitted to retain a copy of any such materials to the extent they relate to
Excluded Assets;

(l) all records supporting the provision of services or solutions to which any
Customer Contract or Business Opportunity relates;

(m) all other assets and properties of any Seller or any Subsidiary of any
Seller except as set forth on Schedule 1.1(b);

(n) the amount of, and all rights to any, insurance proceeds received by any of
the Sellers or their Subsidiaries after the date of the Original APA in respect
of (i) the loss, destruction or condemnation of any Acquired Assets occurring
prior to, on or after the Closing or (ii) any Assumed Liabilities;

(o) the Acquired Avoidance Actions; and

(p) all goodwill relating to the items set forth in this definition.

The Acquired Assets shall not include the Excluded Assets.

“Acquired Avoidance Actions” shall mean any Avoidance Actions on account of or
with respect to payments or transfers of property made by any Seller to any
former and current employees, brokers and independent contractors of the Sellers
and their Subsidiaries prior to the filing of the Chapter 11 Case at any time
that such employees, brokers or independent contractors are employed or engaged
by Buyer or any of its Affiliates or assignees.

“Acquired Receivables” shall mean all trade and other accounts receivable and
notes and loans receivable that are or may become payable to a Seller or a
Subsidiary of a Seller for products delivered or services provided pursuant to
an Assigned Contract, a note or loan payable, or otherwise, including any rights
to receive credit card proceeds and rights of any Seller or a Subsidiary of a
Seller with respect to any collection procedures, together with (a) any security
held by a Seller or a Subsidiary of a Seller for the payment thereof, as such
exist as of the Closing or may arise thereafter, (b) any monies, checks or
instruments received by or on behalf of a Seller or a Subsidiary of a Seller
before or after the Closing in respect thereof, and (c) all records supporting
the provision of services to which the receivable relates.

“Acquired WIP” shall mean all recoverable costs and accrued profits with respect
to an Assigned Contract or otherwise based on time and materials incurred that
have not been invoiced to the customer under such Assigned Contract or
otherwise, as such exists as of the Closing or may arise thereafter, together
with any monies, checks or instruments received by or on behalf of a Seller or a
Subsidiary of a Seller after the Closing in respect thereof and all records
supporting the provision of services to which the Acquired WIP relates.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with such first
Person.

 

35



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.

“Alternate Transaction” shall mean any asset sale, liquidation, stock sale, debt
for equity swap, joint venture, financing, reorganization or recapitalization,
funding of a plan of reorganization in the Chapter 11 Case, or any similar
transaction which does not involve a sale or disposition of all or substantially
all of the Acquired Assets to the Buyer.

“Alternative Proposal” shall mean any sale or other disposition of any of the
Acquired Assets or any of the assets that may be Acquired Assets.

“Ancillary Agreements” shall mean the bill of sale and other instruments of
conveyance referred to in Section 1.4(b)(ii), the instrument of assignment and
assumption and other instruments referred to in Section 1.4(b)(iii), the
intellectual property assignments referred to in Section 1.4(b)(iv) and the
releases referred to in Section 1.4(b)(vi).

“Apportioned Obligations” shall have the meaning set forth in Section 6.3(b).

“Approval Motion” shall mean the motion filed by Sellers with the Bankruptcy
Court pursuant to 11 U.S.C. §§ 105, 363, and 365, seeking approval of the
Approval Order.

“Approval Order” shall have the meaning set forth in Section 4.3(b).

“Assigned Contracts” shall mean all Contracts that are designated as “Assigned
Contracts” pursuant to Section 1.5.

“Assigned Customer Contracts” shall mean the Customer Contracts set forth on
Schedule 1.1(a) - Part A, as amended by Buyer pursuant to Section 1.5.

“Assumed Liabilities” shall mean only (i) those obligations of Sellers under any
Assigned Contract that accrue and are required to be performed from and after
the Closing Date (except for any obligations and liabilities to the extent based
on the actions of Sellers), (ii) Buyer’s share of the Apportioned Obligations as
provided by Section 6.3(b) and (iii) the Assumed PTO Liabilities.

“Assumed PTO Liabilities” shall mean liabilities of Sellers arising from
priority unsecured claims by former employees of Sellers for vacation pay under
11 U.S.C. § 507(a)(4)(A), but only if and only to the extent that the aggregate
amount of such liabilities exceeds $3,000,000.

“Avoidance Actions” shall mean all causes of action of any of the Sellers under
Sections 544 through 553 of the Bankruptcy Code with respect to payments or
transfers of property made prior to the filing of the Chapter 11 Case.

“Bankruptcy Code” shall mean Title 11 of the United States Code.

“Bankruptcy Court” shall have the meaning set forth in the recitals to this
Agreement.

“Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure.

 

36



--------------------------------------------------------------------------------

“Business” means the business of Sellers as conducted as of the date of the
Original APA and at the time of Closing.

“Business Day” shall mean any day other than (a) a Saturday or Sunday or (b) any
other day on which commercial banks in New York City are authorized or required
by law to close.

“Business Employee” shall mean any employee or independent contractor of a
Seller, any Subsidiary of a Seller who currently is, or over the course of the
past six (6) months has been, providing services dedicated to Sellers’ business.

“Business Opportunity” shall mean any proposal, bid, quote, award, application,
pre-qualification or similar action or transaction to bid for any Customer
Contract that, if accepted, awarded or fulfilled, would constitute or lead to a
Customer Contract.

“Buyer” shall have the meaning set forth in the first paragraph of this
Agreement.

“Causes of Action” shall mean all claims, causes of action, choses in action,
rights of recovery, repayment obligations, rights of setoff and rights of
recoupment that any Seller or any Subsidiary has or may have against any Person,
other than any of the foregoing with respect to Acquired Receivables,
prepayments, prepaid expenses, deposits, refunds, or other amounts payable or
owed currently or in the future to the Sellers or their Subsidiaries in, or
arising from, the ordinary course of business, including without limitation
under Contracts.

“Chapter 11 Case” shall have the meaning set forth in the recitals to this
Agreement.

“Closing” shall mean the closing of the transactions contemplated by this
Agreement.

“Closing Assigned Contract List” shall have the meaning set forth in
Section 1.5(b).

“Closing Cash Purchase Price” shall have the meaning set forth in Section 1.3.

“Closing Date” shall have the meaning set forth in Section 1.4(a).

“COBRA Date” shall have the meaning set forth in Section 6.7.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Conditional Contract” shall have the meaning set forth in Section 1.5(a).

“Confidential Information” shall have the meaning set forth in Section 6.1(a).

“Confidentiality Agreement” shall mean the confidentiality agreement dated as of
July 5, 2011, as amended on January 16, 2012, between Buyer and Seller Parent.

“Contingent Workers” shall have the meaning set forth in Section 2.9(a).

“Contract” shall mean any contract, agreement, subcontract, indenture, note,
bond, mortgage, loan, instrument, lease, sublease, conditional sales contract,
purchase order, sales order, deed, license, grant, understanding, commitment or
other arrangement and any amendment or modification thereto, whether written or
oral, to which any Seller is a party.

 

37



--------------------------------------------------------------------------------

“Control” shall mean the power to direct the affairs of a Person by reason of
ownership of voting stock (or other similar equity interest), by contract or
otherwise.

“Copyrights” shall have the meaning set forth in the definition of “Intellectual
Property Assets.”

“Cure Costs” shall have the meaning set forth in Section 1.5(f).

“Customer Contract” shall mean any Contract providing for the provision of
real-estate brokerage services (whether sales or leasing), property management
services, facility management services, appraisal services, consulting services
or other similar services by a Seller of a type that has been, is being or would
reasonably be expected to be provided by Seller Parent and its Subsidiaries, or
any Business Opportunity.

“D&O Indemnitees” shall have the meaning set forth in Section 4.12.

“Deferred Cash Purchase Price” shall have the meaning set forth in Section 1.3.

“Delivered Potential Assigned Contracts” shall have the meaning set forth in
Section 1.5(a).

“Designation Deadline” means a period of 60 days after the Closing, as the same
may be extended with the approval of the Bankruptcy Court.

“DIP Credit Agreement” shall have the meaning set forth in Section 1.3.

“Disclosure Schedule” shall mean the disclosure schedule provided by Sellers to
Buyer on the date of the Original APA and accepted in writing by Buyer, as the
same may be supplemented by the Parties pursuant to Sections 1.5 and 4.6.

“Employee Benefit Plan” shall mean any plan, program, policy, practice,
contract, agreement or other arrangement providing for compensation, severance,
termination pay, deferred compensation, performance awards, stock or
stock-related awards, fringe benefits or other employee benefits or remuneration
of any kind, whether written or unwritten or otherwise, funded or unfunded,
including each “employee benefit plan,” within the meaning of Section 3(3) of
ERISA, in each case which is maintained, contributed to, or required to be
contributed to, by Sellers or any Subsidiary of Sellers for the benefit of any
Business Employee, or with respect to which Sellers or any Subsidiary of Sellers
has or may have any liability or obligation.

“Employee Excluded Liabilities” shall have the meaning set forth in
Section 6.8(a).

“Employment Liabilities” shall mean any and all claims, debts, liabilities,
commitments and obligations, whether fixed, contingent or absolute, matured or
unmatured, liquidated or unliquidated, accrued or unaccrued, known or unknown,
whenever or however arising, including all costs and expenses relating thereto
arising under Law, permit, action or proceeding before any

 

38



--------------------------------------------------------------------------------

Governmental Entity, order or consent decree or any award of any arbitrator of
any kind (i) relating to any Employee Benefit Plan or otherwise relating to a
current or former Business Employee and his or her employment, at any time
(whether before, on or after the Closing), with any Seller or any Subsidiary of
any Seller or, in the case of any Employment Liabilities relating to any
Employee Benefit Plan, any ERISA Affiliate, or (ii) relating to or arising in
any way from any act, omission, conduct, transaction, condition, policy,
practice, statement, or any other state of facts occurring at any time on or
before the Closing or existing as of the Closing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean any entity that is, or at any applicable time was,
a member of (1) a controlled group of corporations (as defined in Section 414(b)
of the Code), (2) a group of trades or businesses under common control (as
defined in Section 414(c) of the Code), or (3) an affiliated service group (as
defined under Section 414(m) of the Code or the regulations under Section 414(o)
of the Code), any of which includes or included any Seller or Subsidiary of
Seller.

“Excluded Assets” shall mean:

(a) all securities and equity interests owned by such Seller;

(b) all insurance policies, except to the extent constituting an Assigned
Contract;

(c) the corporate charter, qualifications to conduct business as a foreign
corporation, arrangements with registered agents relating to foreign
qualifications, taxpayer and other identification numbers, seals, minute books,
stock transfer books and other documents relating to the organization and
existence of such Seller as a corporation and comparable documents of such
Seller as a limited liability company;

(d) any books and records that do not relate to the Acquired Assets or the
Assumed Liabilities or that Seller is, in its good faith determination, required
by Law to retain, including Tax Returns, financial statements and corporate or
other entity filings, provided that Buyer shall have the right to make copies of
any such books and records to the extent they related to Acquired Assets or
Assumed Liabilities;

(e) all rights of such Seller relating to refunds, recovery or recoupment of
Taxes for all periods ended on or prior to the Closing Date;

(f) all rights of such Seller under this Agreement or any of the Ancillary
Agreements;

(g) all Employee Benefit Plans;

(h) all of Sellers’ bank accounts and lock-boxes, but not the contents therein;

 

39



--------------------------------------------------------------------------------

(i) all Contracts that are not designated as Assigned Contracts pursuant to
Section 1.5;

(j) all Contracts and other assets listed on Schedule 1.1(b), as amended by
Buyer pursuant to Section 1.5; and

(k) all Avoidance Actions, other than Acquired Avoidance Actions.

“Excluded Contracts” means the Contracts that become “Excluded Contracts”
pursuant to Section 1.5.

“Expense Reimbursement” shall have the meaning set forth in Section 4.11(b).

“FICA” shall mean the Federal Insurance Contributions Act.

“Filing Date” shall have the meaning set forth in the recitals to this
Agreement.

“GAAP” shall mean United States generally accepted accounting principles.

“Governmental Entity” shall mean any government or political subdivision or
regulatory authority, whether foreign or domestic, federal, state, provincial,
territorial, local or municipal, or any agency or instrumentality of any such
government or political subdivision or regulatory authority, or any foreign or
domestic, federal, state, provincial, territorial, local or municipal court,
arbitral or similar tribunal.

“Identified Contracts” shall have the meaning set forth in Section 1.5(a).

“Income Taxes” shall mean any Taxes imposed upon or measured by net income.

“Initial Contract Notice Date” shall have the meaning set forth in
Section 1.5(b).

“Insurance Policies” shall mean all material, primary, excess and umbrella
insurance policies, bond and other forms of material insurance owned or held by
or on behalf, or providing insurance coverage to the Sellers and their
operations, properties and assets; provided, that the term “Insurance Policies”
shall not include policies of insurance that fund or relate to any Employee
Benefit Plan.

“Intellectual Property Assets” shall mean, collectively, all rights in any of
the following throughout the world, (A) patents and patent applications,
including reissues, divisions, continuations, continuations-in-part, extensions,
and reexaminations thereof, all inventions disclosed therein and improvements
thereto, and all rights therein provided by international treaties and
conventions (collectively, “Patents”); (B) trademarks, service marks, trade
names, corporate names, trade dress, logos, slogans, Internet domain names, and
all other indicia of source or origin, including the goodwill of the business
symbolized thereby or associated therewith, all common law rights thereto,
registrations and applications for registration thereof throughout the world,
all rights provided by international treaties and conventions, and all other
rights associated therewith (collectively, “Marks”); (C) copyrights in both
published and unpublished works, including without limitation all compilations,
databases and computer

 

40



--------------------------------------------------------------------------------

programs (including but not limited to source code, object code, operating
systems and specifications), manuals and other documentation and all copyright
registrations and applications for registration (collectively, “Copyrights”);
(D) trade secrets, know-how, and other confidential or proprietary technical,
business and other information, including but not limited to production
processes, techniques, research and development information, technology,
drawings, specifications, designs, plans, proposals, technical data, financial,
marketing and business data, pricing and cost information, business and
marketing plans, customer and supplier lists and information, and all rights in
any jurisdiction to limit the use or disclosure thereof (collectively, “Trade
Secrets”), (E) copies and tangible embodiments of any of the foregoing, in
whatever form or medium, and (F) any and all other intellectual property rights
and/or proprietary rights relating to any of the foregoing; all rights to use,
exploit, license and otherwise dispose of any of the foregoing; and all rights
to sue and recover damages, costs and attorney’s fees for past, present and
future infringement, misappropriation, dilution or other violation of any of the
foregoing.

“IRS” shall mean the Internal Revenue Service of the United States Department of
the Treasury.

“Law” shall mean any statute, law (including common law), constitution, treaty,
ordinance, code, order, decree, directive, judgment, rule, regulation and any
other binding requirement or determination of any Governmental Entity of any
jurisdiction.

“Lease” shall mean any lease or sublease pursuant to which any Seller leases or
subleases from another party any real or personal property.

“Lease Designation Deadline” shall mean September 17, 2012, provided, however,
that if the Bankruptcy Court denies the Sellers’ motion under section
365(d)(4)(B) to extend the date by which the Sellers must assume a lease of
nonresidential real property, the Lease Designation Deadline shall be June 19,
2012.

“Lease Designation Notice” shall have the meaning set forth in
Section 1.5(l)(ii).

“Leased Real Property” shall mean each parcel of real property leased by any
Seller.

“Legal Proceeding” shall mean any action, suit, proceeding, claim, opposition,
challenge, charge or arbitration before any Governmental Entity.

“Licenses In” shall have the meaning set forth in Section 2.6(a).

“Licenses Out” shall have the meaning set forth in Section 2.6(a).

“Marks” shall have the meaning set forth in the definition of “Intellectual
Property Assets.”

“Material Adverse Effect” shall mean any change, event, occurrence or state of
facts that has resulted or would reasonably be expected to result in a material
adverse effect on the Acquired Assets or Assumed Liabilities, taken as a whole,
provided, however, that any event or occurrence that would otherwise constitute
a Material Adverse Effect as a consequence of (i) the filing of the Chapter 11
Case petitions and related filings effected by the Sellers; (ii) the hiring of

 

41



--------------------------------------------------------------------------------

any of the Employees by Buyer or an Affiliate of Buyer, (iii) general economic,
legal, regulatory or political conditions in the United States of America
(provided that the impact on the Sellers and their Subsidiaries is not
materially disproportionate to the impact of similar entities), (iv) conditions
generally affecting the industries in which the Sellers and their Subsidiaries
operate (provided that the impact on the Sellers and their Subsidiaries is not
materially disproportionate to the impact of similar entities), (v) the
commencement or escalation of war or armed hostilities or the occurrence of acts
of terrorism or sabotage, (vi) changes in the securities markets generally,
(vii) changes in law or generally accepted accounting principles, or any
interpretation thereof, or (viii) the performance of the Sellers’ facilities
management business, shall not be a Material Adverse Effect notwithstanding
anything set forth herein to the contrary.

“Maximum Tail Policies Cost” shall mean the amount set forth in the “Maximum
Tail Policies Cost Schedule” delivered by Buyer to Sellers simultaneously with
the execution of this Agreement.

“Multiemployer Plan” shall mean any Employee Benefit Plan which is a
“multiemployer plan,” as defined in Section 3(37) of ERISA.

“Necessary Consents” shall have the meaning set forth in Section 1.5(h).

“New Buyer Employees” shall mean those Business Employees who become employees
or Contingent Workers of Buyer or an Affiliate of Buyer.

“New York Courts” shall have the meaning set forth in Section 9.12.

“OIRR” shall have the meaning set forth in Section 4.4.

“Ordinary Course of Business” shall mean the ordinary course of business
consistent with past custom and practice (including with respect to frequency
and amount) during the year ended December 31, 2011.

“Other Seller” shall have the meaning set forth in the first paragraph to this
Agreement.

“Party” shall mean any of Buyer and Sellers and “Parties” shall mean Buyer and
Sellers.

“Patents” shall have the meaning set forth in the definition of “Intellectual
Property Assets.”

“Pension Plan” shall mean each Employee Benefit Plan which is an “employee
pension benefit plan,” within the meaning of Section 3(2) of ERISA.

“Permits” shall mean all material permits, licenses, registrations,
certificates, orders, approvals, franchises, variances and similar rights issued
by or obtained from any Governmental Entity (including those issued or required
under environmental laws and those relating to the occupancy or use of owned or
leased real property).

 

42



--------------------------------------------------------------------------------

“Permitted Liens” shall mean (a) liens for Taxes not yet due and payable,
(b) statutory liens which secure payments not yet due that arise, and are
customarily discharged, in the Ordinary Course of Business and (c) the
encumbrances set forth on Schedule 8.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, unincorporated
organization, entity or Governmental Entity.

“Personal Data” shall mean any personally identifiable information.

“Post-Closing Tax Period” shall have the meaning set forth in Section 6.3(b).

“Potential Assigned Contracts” shall have the meaning set forth in
Section 1.5(a).

“Pre-Closing Tax Period” shall have the meaning set forth in Section 6.3(b).

“Pre-Funding Arrangement” shall have the meaning set forth in Section 1.5(b).

“Prepetition Credit Agreement” shall have the meaning set forth in Section 1.3.

“Prepetition Secured Obligations” shall have the meaning set forth in
Section 1.3.

“Privacy Requirements” shall mean all applicable statutes and regulations in all
relevant jurisdictions and Sellers’ publicly available privacy policy relating
to the collection, storage, use and onward transfer of all personally
identifiable information collected by the Sellers or by third parties having
authorized access to the Sellers’ databases or other records.

“Procedures Order” shall mean the form of order, including the “Bid Procedures”
annexed as Exhibit 1 thereto, (A) Approving Bidding Procedures and Bid
Protections in Connection with the Sale of Substantially All of Debtors’ Assets,
(B) Approving the Stalking Horse Asset Purchase Agreement, (C) Approving the
Form and Manner of Notice, (D) Scheduling an Auction and a Sale Hearing and
(E) Approving Procedures for Determining Cure Amounts, entered by the Bankruptcy
Court on March 7, 2012.

“Products” means products and/or services and related documentation currently or
previously researched, designed, developed, manufactured, performed, licensed,
sold, distributed and/or otherwise made commercially available by Sellers or in
the Business.

“Public Filings” means all filings made by Sellers since January 1, 2009 with
the United States Securities and Exchange Commission that are publicly available
on the website maintained by the United States Securities and Exchange
Commission at www.sec.gov.

“Purchase Price” shall have the meaning set forth in Section 1.3.

“Reasonable Best Efforts” shall mean best efforts, to the extent commercially
reasonable, but shall not require the expenditure of funds, price concessions or
other adverse modifications to then-existing terms, conditions or provisions of
contracts or other arrangements.

 

43



--------------------------------------------------------------------------------

“Released Employee” shall have the meaning set forth in Section 1.4(b)(vi).

“Retained Liabilities” shall mean any and all liabilities or obligations
(whether known or unknown, whether absolute or contingent, whether liquidated or
unliquidated, whether due or to become due, and whether claims with respect
thereto are asserted before, on or after the Closing) of any Seller or any of
its Subsidiaries that are not Assumed Liabilities. Retained Liabilities shall
include without limitation all liabilities and obligations of a Seller or any of
its Subsidiaries:

(l) relating to any Excluded Asset;

(m) for costs and expenses incurred in connection with this Agreement or any of
the Ancillary Agreements or the consummation of the transactions contemplated
hereby or thereby;

(n) under this Agreement or any of the Ancillary Agreements;

(o) for income, transfer, sales, use or other Taxes arising in connection with
the consummation of the transactions contemplated by this Agreement or any of
the Ancillary Agreements (except as provided by Section 6.3(b));

(p) for any Taxes of any Seller, a Subsidiary of a Seller or any other Person
(except as provided by Section 6.3(b)), including, without limitation, deferred
taxes, any liabilities for Income Tax and FICA or other employment related Taxes
of employees of a Seller or a Subsidiary of a Seller which such Seller or
Subsidiary is legally obligated to withhold, any liabilities of a Seller or a
Subsidiary of a Seller for employer FICA, unemployment Taxes incurred or any
other employment related Taxes, and any liabilities of a Seller or a Subsidiary
of a Seller for sales, use or excise Taxes or customs and duties;

(q) under any Contracts, including all Employee Benefit Plans, Leases or
licenses or sublicenses that are not Assigned Contracts; provided, that, for the
avoidance of doubt, Retained Liabilities shall also include any liabilities and
obligations under any Assigned Contract that accrue and are required to be
performed prior to the Closing Date or that result from an action or failure to
act of any Seller and provided further, that, “Retained Liabilities” shall also
include, for U.S. Tax purposes, in the case of any service obligations that are
uncompleted as of the date an Assigned Contract is assigned to Buyer, as
applicable, all liabilities in excess of the cost incurred by Buyer to perform
such uncompleted service obligations;

(r) arising out of any act, omission, event, conduct or condition existing or
occurring prior to the Closing other than with respect to an Assigned Contract
(except as set forth in clause (f) above);

(s) to pay any Employee Excluded Liabilities under Section 6.8 or with respect
to any Employee Benefit Plan;

(t) to indemnify any Person by reason of the fact that such Person was a
partner, equity holder, member, trustee, director, officer, employee, or agent
of a Seller or a Subsidiary of a Seller or was serving at the request of a
Seller or a Subsidiary of a Seller as a

 

44



--------------------------------------------------------------------------------

partner, equity holder, member, trustee, director, officer, employee, or agent
of another Person (whether such indemnification is for judgments, damages,
penalties, fines, costs, amounts paid in settlement, losses, expenses, or
otherwise and whether such indemnification is pursuant to any statute, charter
document, bylaw, agreement, or otherwise);

(u) for injury to or death of persons or damage to or destruction of property,
or violation of any Law occurring prior to the Closing (including any workers
compensation claim);

(v) for medical, dental and disability (both long-term and short-term benefits),
whether insured or self-insured, owed to employees, former employees or retirees
of a Seller or a Subsidiary of a Seller in connection with their employment by a
Seller or a Subsidiary of a Seller;

(w) for any liability or obligation for legal or accounting fees or any other
expenses incurred by any Seller in connection with this Agreement or the
consummation of the transactions contemplated herein, including any fees,
expenses or other payments incurred or owed by any Seller to any agent, broker,
investment banker or other firm or Person retained or employed by any Seller in
connection with the transactions contemplated herein;

(x) all liabilities or obligations relating to or arising from any collective
bargaining agreement (including any related multiemployer pension plan); and

(y) all liabilities in respect of any indebtedness.

“Security Interest” shall mean any mortgage, pledge, security interest,
encumbrance, claims, charge or other lien (whether arising by contract or by
operation of law).

“Seller Copyright” shall have the meaning set forth in Section 2.6(a).

“Seller Intellectual Property Assets” means all Intellectual Property Assets
owned by any Seller or used or held for use in any Seller’s business. “Seller
Intellectual Property Assets” includes, without limitation, Seller Patents,
Seller Marks, and Seller Copyrights.

“Seller Mark” shall have the meaning set forth in Section 2.6(a).

“Seller Parent” shall have the meaning set forth in the first paragraph of this
Agreement.

“Seller Patent” shall have the meaning set forth in Section 2.6(a).

“Sellers” shall have the meaning set forth in the first paragraph of this
Agreement.

“Subsequent Contract” shall have the meaning set forth in Section 1.5(b).

“Subsidiary” of any Person shall mean any other Person (i) more than 50% of
whose outstanding shares or securities representing the right to vote for the
election of directors or other managing authority of such other Person are, now
or hereafter, owned or Controlled, directly or indirectly, by such first Person,
but such other Person shall be deemed to be a Subsidiary only so

 

45



--------------------------------------------------------------------------------

long as such ownership or Control exists, or (ii) which does not have
outstanding shares or securities with such right to vote, as may be the case in
a partnership, joint venture or unincorporated association, but more than 50% of
whose ownership interest representing the right to make the decisions for such
other Person is, now or hereafter, owned or Controlled, directly or indirectly,
by such first Person, but such other Person shall be deemed to be a Subsidiary
only so long as such ownership or Control exists.

“Tail Insurance Policies” shall have the meaning set forth in Section 4.12.

“Tax Returns” shall mean any and all reports, returns, declarations, estimates,
information returns, or statements relating to Taxes, including any schedule or
attachment thereto and any related or supporting workpapers or information with
respect to any of the foregoing, including any amendment thereof.

“Taxes” shall mean any and all taxes, charges, fees, levies or other similar
assessments or liabilities in the nature of a tax, including income, gross
receipts, ad valorem, premium, value-added, net worth, capital stock, capital
gains, documentary, recapture, alternative or add-on minimum, disability,
estimated, registration, recording, excise, real property, personal property,
sales, use, license, lease, service, service use, transfer, withholding,
employment, unemployment, insurance, social security, business license, business
organization, environmental, workers compensation, payroll, profits, severance,
stamp, occupation, windfall profits, customs, duties, franchise and other taxes
of any kind whatsoever imposed by the United States of America or any state,
local or foreign government, or any agency or political subdivision thereof, and
any interest, fines, penalties, assessments or additions to tax imposed with
respect to such items or any contest or dispute thereof.

“Termination Fee” shall have the meaning set forth in Section 4.11(a).

“Third Party Rights” shall have the meaning set forth in Section 2.6(b)(iii).

“Trade Secrets” shall have the meaning set forth in the definition of
“Intellectual Property Assets.”

“Union” shall have the meaning set forth in Section 2.9(b).

“WARN Act” shall mean the Worker Adjustment and Retraining Notification Act of
1988, as amended.

ARTICLE IX

MISCELLANEOUS

9.1 Publicity and Disclosures. Neither Buyer, on the one hand, nor Sellers, on
the other hand, shall issue any press release or make any public disclosure,
either written or oral, concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
party, which approval shall not be unreasonably withheld, conditioned or
delayed, unless in the sole judgment of the disclosing party, disclosure is
otherwise required by applicable Law or by the Bankruptcy Court with respect to
filings to be

 

46



--------------------------------------------------------------------------------

made with the Bankruptcy Court or by the applicable rules of any national
securities exchange or over-the-counter market on which Buyer or Seller lists
securities; provided that the party intending to make such disclosure shall use
its Reasonable Best Efforts to consult with the other party with respect to the
text thereof. Communications to any regulatory authority or Governmental Entity
having regulatory authority over any Party shall not be deemed a press release
or public disclosure hereunder.

9.2 No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.

9.3 Entire Agreement. This Agreement including the Ancillary Agreements and the
Confidentiality Agreement constitute the entire agreement among the Parties.
This Agreement supersedes any prior understandings, agreements, or
representations by or among the Parties, written or oral, with respect to the
subject matter hereof, including, without limitation the Original APA and the
Amended and Restated APA. The confidentiality provisions of the Confidentiality
Agreement shall terminate effective as of the Closing with respect to the
Acquired Assets and the Assumed Liabilities.

9.4 Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties; provided, that Buyer may assign some or all its rights,
interests and/or obligations hereunder to one or more Affiliate or another
assignee without the prior written approval of any other Party, but any such
assignment shall not release Buyer from its obligations hereunder.

9.5 Counterparts and Facsimile Signature. This Agreement may be executed in two
(2) or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. This Agreement may
be executed by facsimile or electronic signature.

9.6 Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

47



--------------------------------------------------------------------------------

9.7 Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly delivered four (4) business days
after it is sent by registered or certified mail, return receipt requested,
postage prepaid, or one (1) business day after it is sent for next business day
delivery via a reputable nationwide overnight courier service, in each case to
the intended recipient as set forth below:

 

If to any Seller:   Copy to:

Grubb & Ellis Company

1551 North Tustin Avenue, Suite 300

Santa Ana, CA 92705

Fax: (866) 924-1897

Attn:

 

Zukerman Gore Brandeis & Crossman, LLP

Eleven Times Square, 15th Floor

New York, New York 10036

Fax: (212) 223-6433

Attn: Clifford A. Brandeis, Esq.

If to Buyer:   Copy to:

BGC Partners, Inc.

499 Park Avenue

New York, New York 10022

Fax: (212) 829-4708

Attn: General Counsel

 

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Fax: (212) 355-3333

Attn: A.J. Weidhaas, Esq.

Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail, or electronic mail), but no
such notice, request, demand, claim, or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Party or Parties notice in the manner herein set
forth.

9.8 Governing Law. This Agreement shall be governed, including as to validity,
interpretation and effect, by, and construed in accordance with, the internal
Laws of the State of New York applicable to agreements made and fully performed
within the State of New York and the applicable provisions of the Bankruptcy
Code.

9.9 Amendments and Waivers. The Parties may mutually amend any provision of this
Agreement at any time prior to the Closing. Other than amendments to Schedules
and the Disclosure Schedule that may be made by Buyer or Sellers pursuant to the
provisions of this Agreement, no amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by each of the
Parties. No waiver by any Party of any right or remedy hereunder shall be valid
unless the same shall be in writing and signed by the Party giving such waiver.
No waiver by any Party with respect to any default, misrepresentation, or breach
of warranty or covenant hereunder shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

9.10 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of

 

48



--------------------------------------------------------------------------------

competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

9.11 Expenses. Except as otherwise set forth in this Agreement and, as
applicable, the Ancillary Agreements, each Party shall bear its own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby.

9.12 Submission to Jurisdiction. To the fullest extent permitted by applicable
Law, each party hereto (a) agrees that any claim, action or proceeding by such
party seeking any relief whatsoever arising out of, or in connection with this
Agreement or any Ancillary Agreement or the transactions contemplated hereby and
thereby shall be brought only in (i) the Bankruptcy Court, if brought prior to
the entry of a final decree closing the Chapter 11 Case, and (ii) in the federal
courts in the Southern District of New York and the state courts of the State of
New York, County of Manhattan (collectively, the “New York Courts”), if brought
after entry of such final decree closing the Chapter 11 Case, and shall not be
brought, in each case, in any other State or Federal court in the United States
of America or any court in any other country, (b) agrees to submit to the
exclusive jurisdiction of the Bankruptcy Court or the New York Courts, as
applicable, pursuant to the preceding clauses (a)(i) and (ii), for purposes of
all claims, actions or proceedings arising out of, or in connection with this
Agreement or any Ancillary Agreement or the transactions contemplated by this
Agreement, (c) waives and agrees not to assert any objection that it may now or
hereafter have to the laying of the venue of any such claim, action or
proceeding brought in such a court or any claim that any such claim, action or
proceeding brought in such a court has been brought in an inconvenient forum,
(d) agrees that mailing of process or other papers in connection with any such
claim, action or proceeding in the manner provided in Section 9.7 hereto shall
be valid and sufficient service thereof, and (e) agrees that a final judgment in
any such claim, action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable Law. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF
THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE TRIAL BY JURY AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO
THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN
A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

9.13 Survival of Representations. None of the representations and warranties
made by the Parties herein or the documents or certificates contemplated hereby
shall survive the Closing.

 

49



--------------------------------------------------------------------------------

9.14 Construction.

(a) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.

(b) Any reference to any federal, state, local, or foreign statute or law shall
be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise.

(c) Any reference to “include,” “includes” or “including” shall be interpreted
to be followed by the phrase “without limitation.”

(d) Any reference to $ shall be to U.S. dollars.

(e) Any reference to any ARTICLE, Section or paragraph shall be deemed to refer
to an ARTICLE, Section or paragraph of this Agreement, unless the context
clearly indicates otherwise.

[Remainder of Page Intentionally Left Blank]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

BGC PARTNERS, INC.

/s/ Michael Lehrman

Name: Michael Lehrman

Title: Executive Managing Director

[Signature Page to Second Amended and Restated Asset Purchase Agreement among
BGC Partners, Inc., as Buyer, and Grubb & Ellis Company and the Subsidiaries of
Grubb & Ellis Company that are signatories hereto, as Sellers]



--------------------------------------------------------------------------------

GRUBB & ELLIS COMPANY

/s/ Thomas D’ Arcy

Name: Thomas D’ Arcy

Title: CEO

GRUBB & ELLIS EQUITY ADVISORS, LLC By: Grubb & Ellis Company, Member

/s/ Thomas D’ Arcy

Name: Thomas D’ Arcy

Title: CEO

GRUBB & ELLIS HEALTHCARE REIT II ADVISOR, LLC By: Grubb & Ellis Equity Advisors,
LLC, Member By: Grubb & Ellis Company, Member

/s/ Thomas D’ Arcy

Name: Thomas D’ Arcy

Title: CEO

GRUBB & ELLIS APARTMENT REIT ADVISOR, LLC By: Grubb & Ellis Equity Advisors,
LLC, Member By: Grubb & Ellis Company, Member

/s/ Thomas D’ Arcy

Name: Thomas D’ Arcy

Title: CEO

GRUBB & ELLIS MANAGEMENT SERVICES, INC.

/s/ Matthew Engel

Name: Matthew Engel

Title: Secretary

GRUBB & ELLIS NEW YORK, INC.

/s/ Matthew Engel

Name: Matthew Engel

Title: Secretary

[Signature Page to Second Amended and Restated Asset Purchase Agreement among
BGC Partners, Inc., as Buyer, and Grubb & Ellis Company and the Subsidiaries of
Grubb & Ellis Company that are signatories hereto, as Sellers]



--------------------------------------------------------------------------------

GRUBB & ELLIS AFFILIATES, INC.

/s/ Matthew Engel

Name: Matthew Engel

Title: Secretary

GRUBB & ELLIS OF ARIZONA, INC.

/s/ Matthew Engel

Name: Matthew Engel

Title: Secretary

GRUBB & ELLIS OF MICHIGAN, INC.

/s/ Matthew Engel

Name: Matthew Engel

Title: Secretary

GRUBB & ELLIS OF NEVADA, INC.

/s/ Matthew Engel

Name: Matthew Engel

Title: Secretary

LAS VEGAS COMMERCIAL BROKERAGE, LLC By: Grubb & Ellis of New York, Inc., Member

/s/ Matthew Engel

Name: Matthew Engel

Title: Secretary

GRUBB & ELLIS CONSULTING SERVICES COMPANY

/s/ Matthew Engel

Name: Matthew Engel

Title: Secretary

GRUBB & ELLIS MANAGEMENT SERVICES OF MICHIGAN, INC.

/s/ Matthew Engel

Name: Matthew Engel

Title: Secretary

[Signature Page to Second Amended and Restated Asset Purchase Agreement among
BGC Partners, Inc., as Buyer, and Grubb & Ellis Company and the Subsidiaries of
Grubb & Ellis Company that are signatories hereto, as Sellers]



--------------------------------------------------------------------------------

GRUBB & ELLIS CAPITAL CORPORATION

/s/ Michael Rispoli

Name: Michael Rispoli

Title: Chief Financial Officer

GBE ALESCO CORP.

/s/ Michael Rispoli

Name: Michael Rispoli

Title: Chief Financial Officer

GRUBB & ELLIS SECURITIES, INC.

/s/ Michael Rispoli

Name: Michael Rispoli

Title: Chief Financial Officer

GRUBB & ELLIS LANDAUER VALUATION ADVISORY SERVICES, LLC

/s/ Michael Rispoli

Name: Michael Rispoli

Title: Chief Financial Officer

[Signature Page to Second Amended and Restated Asset Purchase Agreement among
BGC Partners, Inc., as Buyer, and Grubb & Ellis Company and the Subsidiaries of
Grubb & Ellis Company that are signatories hereto, as Sellers]